Exhibit 10.6
EXECUTION VERSION
REIMBURSEMENT AND GUARANTY AGREEMENT
dated as of April 29, 2011
among
DELEK US HOLDINGS, INC.,
LION OIL COMPANY,
LION OIL TRADING & TRANSPORTATION, INC.,
and
GOLDMAN SACHS LENDING PARTNERS LLC

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINITIONS AND INTERPRETATION
    2  
 
       
1.1. Definitions
    2  
1.2. Accounting Terms
    15  
1.3. Interpretation, Etc.
    15  
 
       
SECTION 2. REIMBURSEMENT OBLIGATIONS; SUBSTITUTION AND EXTENSIONS; CASH
COLLATERAL
    16  
 
       
2.1. Letters of Credit and Reimbursement Obligations
    16  
2.2. Interest on Obligations
    17  
2.3. Fees
    17  
2.4. General Provisions Regarding Payments
    17  
2.5. Taxes; Withholding, Etc.
    18  
2.6. Substitutions and Extensions
    19  
2.7. Cash Collateral
    20  
 
       
SECTION 3. CONDITIONS PRECEDENT
    21  
 
       
3.1. Closing Date
    21  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    24  
 
       
4.1. Organization; Requisite Power and Authority; Qualification
    24  
4.2. Equity Interests and Ownership
    24  
4.3. Due Authorization
    24  
4.4. No Conflict
    24  
4.5. Governmental Consents
    24  
4.6. Binding Obligation
    24  
4.7. Historical Financial Statements
    25  
4.8. Projections
    25  
4.9. No Material Adverse Effect
    25  
4.10. Adverse Proceedings, Etc.
    25  
4.11. Payment of Taxes
    25  
4.12. Environmental Matters
    26  
4.13. No Defaults
    26  
4.14. Governmental Regulation
    26  
4.15. Federal Reserve Regulations; Exchange Act
    26  
4.16. Employee Matters
    27  
4.17. Employee Benefit Plans
    27  
4.18. Certain Fees
    27  
4.19. Solvency
    28  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
4.20. Related Agreements
    28  
4.21. Compliance with Statutes, Etc.
    28  
4.22. Disclosure
    28  
4.23. PATRIOT Act
    28  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    29  
 
       
5.1. Financial Statements and Other Reports
    29  
5.2. Existence
    31  
5.3. Payment of Taxes and Claims
    31  
5.4. Maintenance of Properties
    31  
5.5. Insurance
    32  
5.6. Books and Records; Inspections
    32  
5.7. Compliance with Laws
    32  
5.8. Environmental
    32  
5.9. Further Assurances
    34  
5.10. Oil Transactions
    34  
 
       
SECTION 6. NEGATIVE COVENANTS
    34  
 
       
6.1. Liens
    34  
6.2. Fundamental Changes
    34  
6.3. Conduct of Business
    34  
6.4. Amendments or Waivers of Organizational Documents and Certain Related
Agreements
    34  
 
       
SECTION 7. GUARANTY
    35  
 
       
7.1. Guaranty of the Obligations
    35  
7.2. Payment by Guarantors
    35  
7.3. Liability of Guarantors Absolute
    35  
7.4. Waivers by Guarantors
    37  
7.5. Guarantors’ Rights of Subrogation, Contribution, Etc.
    38  
7.6. Subordination of Other Obligations
    38  
7.7. Continuing Guaranty
    38  
7.8. Authority of Guarantors or LOTT
    38  
7.9. Financial Condition of LOTT
    39  
7.10. Bankruptcy, Etc.
    39  
 
       
SECTION 8. EVENTS OF DEFAULT
    40  
 
       
8.1. Events of Default
    40  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 9. MISCELLANEOUS
    42  
 
       
9.1. Notices
    42  
9.2. Expenses
    43  
9.3. Indemnity
    43  
9.4. Set-Off
    44  
9.5. Amendments and Waivers
    44  
9.6. Successors and Assigns
    45  
9.7. Independence of Covenants
    45  
9.8. Survival of Representations, Warranties and Agreements
    45  
9.9. No Waiver; Remedies Cumulative
    45  
9.10. Marshalling; Payments Set Aside
    45  
9.11. Severability
    46  
9.12. Headings
    46  
9.13. APPLICABLE LAW
    46  
9.14. CONSENT TO JURISDICTION
    46  
9.15. WAIVER OF JURY TRIAL
    47  
9.16. Confidentiality
    47  
9.17. Usury Savings Clause
    48  
9.18. Effectiveness; Counterparts
    48  
9.19. Entire Agreement
    48  
9.20. PATRIOT Act
    49  
9.21. No Fiduciary Duty
    49  

 

 



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A     Notice Addresses
 
           
SCHEDULES:
    1.1     List of Existing LOCs
 
    4.1     Jurisdictions of Organization and Qualification

 
    4.2     Equity Interests and Ownership
 
           
ANNEXES:
    I     Letter of Credit (Saudi)
 
  II     Letter of Credit (Tarfigura)

 
  III     Letter of Credit (Chevron)
 
           
EXHIBITS:
           
 
    A     Opinions of Counsel
 
    B-1     Closing Date Certificate
 
    B-2     Solvency Certificate
 
    C     Pledge and Security Agreement
 
    D     Incumbency Certificate

 

 



--------------------------------------------------------------------------------



 



REIMBURSEMENT AND GUARANTY AGREEMENT
This REIMBURSEMENT AND GUARANTY AGREEMENT, dated as of April 29, is entered into
by and among DELEK US HOLDINGS, INC., a Delaware corporation (“DUHI”), LION OIL
COMPANY, an Arkansas corporation (“Lion”), LION OIL TRADING & TRANSPORTATION,
INC., an Arkansas corporation (“LOTT”) and GOLDMAN SACHS LENDING PARTNERS LLC
(“Goldman Sachs”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Ergon, Inc., a Mississippi corporation (“Ergon”), is obligated to
reimburse the banks listed on Schedule 1.1 for payments made by such banks under
the letters of credit listed on Schedule 1.1 (the “Existing LOCs”) issued by
such banks in support of oil purchase transactions entered into from time to
time by LOTT, which is a wholly-owned subsidiary of Lion;
WHEREAS, simultaneously with the execution and delivery of this Agreement
(a) DUHI is acquiring from Ergon, pursuant to the terms and conditions of the
Acquisition Agreement, all of the Equity Interests in Lion owned by Ergon (the
“Acquisition”) and (b) at the request of and as a financial accommodation to
DUHI, Goldman Sachs is procuring the issuance by the Issuing Bank to Ergon of
certain letters of credit, copies of which are attached as Annexes I, II and III
(as amended, restated, or otherwise modified from time to time, each a “Letter
of Credit” and collectively, the “Letters of Credit”), entitling Ergon to make
drawings thereunder to reimburse itself if and when it reimburses the issuers of
the Existing LOCs for payments made by them thereunder;
WHEREAS, Goldman Sachs and its Affiliate, Goldman Sachs Group, Inc. (“Goldman
Sachs Group”), have entered into a reimbursement agreement with the Issuing Bank
(as amended, restated, or otherwise modified from time to time, the “BNY
Reimbursement Agreement”), pursuant to which Goldman Sachs Group has agreed to
reimburse the Issuing Bank for payments made by the Issuing Bank under the
Letters of Credit and to indemnify and make other payments to the Issuing Bank
under certain circumstances, and Goldman Sachs has agreed to guarantee amounts
owed by Goldman Sachs Group under the BNY Reimbursement Agreement all as set
forth more fully in the BNY Reimbursement Agreement;
WHEREAS, LOTT has agreed on the terms and conditions hereof to reimburse, and to
indemnify Goldman Sachs and hold Goldman Sachs harmless for and against, certain
amounts paid or payable by Goldman Sachs to the Issuing Bank under the BNY
Reimbursement Agreement, all as more particularly set forth herein; and
WHEREAS, the Guarantors have agreed to guarantee the obligations of LOTT
hereunder, and Lion and LOTT have agreed to secure their respective Obligations
by granting to Goldman Sachs a First Priority Lien on certain of their
respective assets;

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“Acknowledgement Agreement” means that certain Acknowledgement Agreement, dated
as of April 29, 2011, among Aron, LOTT, Lion and Bank Leumi USA, as collateral
agent, as amended, amended and restated, supplemented or otherwise modified from
time to time.
“Acquisition” as defined in the recitals.
“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
March 17, 2011, among Ergon, Lion and DUHI.
“Acquisition Documents” means the Acquisition Agreement and the Related
Agreements (as defined in the Acquisition Agreement as in effect on the date
hereof).
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of DUHI or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of DUHI or any of its Subsidiaries, threatened against or
affecting DUHI or any of its Subsidiaries or any property of DUHI or any of its
Subsidiaries.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Agreement” means this Reimbursement and Guaranty Agreement, dated as of
April 29, 2011 as it may be amended, restated, supplemented or otherwise
modified from time to time.
“Applicable Margin’’ means 3.25% per annum
“Aron” means J. Aron & Company.
“Aron Agreement” means that certain Master Supply and Offtake Agreement, dated
as of April 29, 2011, among Aron, Lion and LOTT.

 

2



--------------------------------------------------------------------------------



 



“Aron Lien” means, collectively, the Liens granted in favor of Aron pursuant to
the terms of the Aron Agreement and the Pledge and Security Agreement.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer or assistant treasurer of such Person; provided that the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to Goldman Sachs as to the authority of such Authorized Officer.
“Backstopped Saudi LOC” as defined in Section 2.6(b).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (iii) the sum of (a) the Eurodollar
Rate that would be payable on such day plus (b) 1%. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“BNY Reimbursement Agreement” as defined in the recitals.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) other than the Permitted Investor
(a) shall have acquired beneficial ownership or control of 35% or more on a
fully diluted basis of the voting and/or economic interest in the Equity
Interests of Parent or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Parent; (ii) Parent shall cease to beneficially own
and control at least 51% on a fully diluted basis of the economic and voting
interests in the Equity Interests of DUHI; (iv) DUHI shall cease to beneficially
own and control at least 85.0% on a fully diluted basis of the economic and
voting interests in the Equity Interests of Lion; (v) Lion shall cease to
beneficially own and control at least 100% on a fully diluted basis of the
economic and voting interests in the Equity Interests of LOTT; (vi) the majority
of the seats (other than vacant seats) on the board of directors (or similar
governing body) of Parent cease to be occupied by Persons who either (a) were
members of the board of directors of Parent on the Closing Date or (b) were
nominated for election by the board of directors of Parent, a majority of whom
were directors on the Closing Date or whose election or nomination for election
was previously approved by 60% of such directors.

 

3



--------------------------------------------------------------------------------



 



“Closing Date” means the date hereof.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit B-1.
“Collateral” as defined in the Pledge and Security Agreement.
“Collateral Account” as defined in the Pledge and Security Agreement.
“Collateral Documents” means the Pledge and Security Agreement, the
Acknowledgement Agreement, and all other instruments, documents and agreements
delivered by or on behalf of any Obligor pursuant to this Agreement or any of
the other Credit Documents in order to grant to, or perfect in favor of, Goldman
Sachs, a Lien on any real, personal or mixed property of that Obligor as
security for the Obligations.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Credit Document” means any of this Agreement, the Collateral Documents and all
other documents, certificates, instruments or agreements executed and delivered
by or on behalf of an Obligor for the benefit of Goldman Sachs in connection
herewith on or after the date hereof.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with DUHI’s and its Subsidiaries’ operations
and not for speculative purposes.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

4



--------------------------------------------------------------------------------



 



“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, or
(iii) provides for the scheduled payments or dividends in cash.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“DUHI” as defined in the preamble.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, DUHI or any of its ERISA Affiliates.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to DUHI or any of its Subsidiaries or any Facility.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“Ergon” as defined in the recitals.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

5



--------------------------------------------------------------------------------



 



“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of DUHI shall continue to be considered an
ERISA Affiliate of DUHI within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of DUHI and with respect to
liabilities arising after such period for which DUHI could be liable under the
Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by DUHI or any of its ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to DUHI or any of its ERISA Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on DUHI or any of
its ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason
of the application of Section 4212(c) of ERISA; (vii) the withdrawal of DUHI or
any of its ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by DUHI or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on DUHI
or any of its ERISA Affiliates of material fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against DUHI or any of its ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the disqualification of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) under Section 401(a) of the Internal Revenue Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code; or (xi) the
imposition of a lien pursuant to Section 430(k) of the Internal Revenue Code or
ERISA or a violation of Section 436 of the Internal Revenue Code.

 

6



--------------------------------------------------------------------------------



 



“Eurodollar Rate” means, on any date of determination, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such date, or (b) in the event the rate referenced in the preceding clause
(a) does not appear on such page or service or if such page or service shall
cease to be available, the rate per annum equal to the rate determined by
Goldman Sachs to be the offered rate on such other page or other service which
displays an average British Bankers Association Interest Settlement Rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such date, or (c) in the event the rates referenced in the
preceding clauses (a) and (b) are not available, the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by JP
Morgan Chase Bank, N.A. for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the Obligations for which the Eurodollar Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such date.
“Event of Default” means each of the conditions or events set forth in
Section 8.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Existing LOCs” as defined in the recitals.
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by DUHI or any of its Subsidiaries or any of their respective
predecessors.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (effective
as of the date hereof) and any regulations promulgated thereunder.
“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Goldman
Sachs on such day on such transactions as determined by Goldman Sachs.
“Fee Letter” as defined in Section 9.19.

 

7



--------------------------------------------------------------------------------



 



“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of DUHI that such financial statements fairly present,
in all material respects, the financial condition of DUHI and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.
“Financing Agreement” means that certain Financing Agreement, dated as of
April 29, 2011, by and among Lion, as the borrower, certain subsidiaries of
Lion, as guarantors, the lenders parties thereto from time to time, Israel
Discount Bank of New York and Bank Hapoalim, as Co-Documentation Agents, and
Bank Leumi USA, as amended, restated, supplemented or otherwise modified from
time to time.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, except as expressly set
forth in the Aron Agreement and the Pledge and Security Agreement, such Lien is
the only Lien to which such Collateral is subject.
“Fiscal Quarter” means, with respect to any Person, a fiscal quarter of any
Fiscal Year of such Person.
“Fiscal Year” means (x) the fiscal year of DUHI and its Subsidiaries ending on
December 31 of each calendar year and (y) the fiscal year of Lion and its
Subsidiaries ending on April 30 of each calendar year.
“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.
“Goldman Sachs” as defined in the preamble.
“Goldman Sachs Group” as defined in the recitals.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“GS Related Parties” as defined in Section 2.1(a).
“Guaranteed Obligations” as defined in Section 7.1.
“Guarantors” means, collectively, Lion and DUHI.
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

8



--------------------------------------------------------------------------------



 



“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to Goldman Sachs which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (A) the audited
financial statements of DUHI and its Subsidiaries (other than Lion and any of
its Subsidiaries) for the immediately preceding three Fiscal Years, consisting
of balance sheets and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Years, certified by the
chief financial officer of DUHI that they fairly present, in all material
respects, the financial condition of DUHI and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and (B) (i) the audited financial statements of Lion and its
Subsidiaries for the immediately preceding two Fiscal Years, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Years, and (ii) the unaudited financial
statements of Lion and its Subsidiaries as of January 31, 2011, together with
corresponding unaudited consolidated interim statements of operations for the
nine-month periods ending January 31, 2011 and 2010 and unaudited interim
combined statements of cash flows for the nine-month periods ending January 31,
2011 and 2010.
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity

 

9



--------------------------------------------------------------------------------



 



Interests, (viii) the direct or indirect guaranty, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; and (xi) all obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including under any Interest Rate Agreement or Currency Agreement,
in each case, whether entered into for hedging or speculative purposes or
otherwise.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including Goldman Sachs’ agreement to enter into the BNY
Reimbursement Agreement and procure the Letters of Credit, any amendments,
waivers or consents with respect to any provision of this Agreement or any of
the other Credit Documents, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral (including any handling, use, refining, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Collateral) or the
enforcement of the Guaranty)); (ii) the Fee Letter delivered by Goldman Sachs to
LOTT with respect to the transactions contemplated by this Agreement; or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of DUHI or any of its Subsidiaries, including any
contamination of any Collateral or natural resources arising in connection with
the use, handling, storage, transport or disposal of any such Collateral, and
irrespective of whether any of such activities were or will be undertaken in
accordance with applicable laws, regulations, codes and ordinances.

 

10



--------------------------------------------------------------------------------



 



“Indemnitee” as defined in Section 9.3.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with DUHI’s and its Subsidiaries’
operations and not for speculative purposes.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Issuing Bank” means Bank of New York Mellon, together with its permitted
successors and assigns in such capacity.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Letters of Credit” as defined in the recitals.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
“Lion” as defined in the preamble.
“LOTT” as defined in the preamble.
“Margin Stock” as defined in Regulation U.
“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) of DUHI and its Subsidiaries taken
as a whole; (ii) the ability of any Obligor to fully and timely perform its
Obligations; (iii) the legality, validity, binding effect or enforceability
against an Obligor of a Credit Document to which it is a party; or (iv) the
rights, remedies and benefits available to, or conferred upon, Goldman Sachs
under any Credit Document.
“Material Contract” means each of (i) the Purchase Agreement, (ii) the Aron
Agreement and (iii) any Required Storage and Transportation Arrangement (under
and as defined in the Aron Agreement as in effect on the Closing Date), in each
case, as amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

11



--------------------------------------------------------------------------------



 



“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising Indebtedness of the type described in clause
(xi) of the definition thereof. As used in this definition, “unrealized losses”
means the fair market value of the cost to such Person of replacing such
Indebtedness as of the date of determination (assuming such Indebtedness were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Indebtedness as of the date
of determination (assuming such Indebtedness were to be terminated as of that
date).
“New Letter of Credit” as defined in Section 2.6(b).
“Obligations” means all obligations of every nature of each Obligor from time to
time owed to GS Related Parties under any Credit Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Obligor, would have accrued on any
Obligation, whether or not a claim is allowed against such Obligor for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise.
“Obligee Guarantor” as defined in Section 7.6.
“Obligors” means LOTT and the Guarantors.
“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.
“Parent” means Delek Group Ltd., a company organized under the laws of Israel.
“PATRIOT Act” as defined in Section 3.1(o).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

12



--------------------------------------------------------------------------------



 



“Permitted Investor” means Delek Group Ltd., a company organized under the laws
of Israel.
“Permitted Liens” means:
(a) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by customary or appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books; and
(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing rental, storage, throughput, handling or other fees or charges
owing from time to time (other than Indebtedness for borrowed money) that are
not overdue or are being contested in good faith and by appropriate proceedings
promptly initiated and diligently conducted, and a reserve or other appropriate
provision, if any, as shall be required by GAAP shall have been made therefor.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by LOTT and Lion substantially in the form of Exhibit C, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Goldman Sachs may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.
“Principal Office” means Goldman Sachs’ “Principal Office” as set forth on
Appendix A, or such other office or office of a third party or sub-agent, as
appropriate, as such Goldman Sachs may from time to time designate in writing to
LOTT.
“Projections” as defined in Section 4.8.
“Purchase Agreement” means that certain Crude Oil Sales Agreement, dated as of
May 1, 2010, between Saudi Aramco and LOTT, as amended, amended and restated,
supplemented or otherwise modified.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

13



--------------------------------------------------------------------------------



 



“Related Agreements” means, collectively, each of the Acquisition Documents, the
Financing Agreement and each of the Material Contracts.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Saudi Aramco” means Saudi Arabian Oil Company.
“Saudi Letter of Credit” as defined in Section 2.6(a).
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of DUHI substantially in the form of Exhibit B-2.
“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (i) (a) the sum of such Obligor’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Obligor’s
present assets; (b) such Obligor’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
Projections or with respect to any transaction contemplated to be undertaken
after the Closing Date; and (c) such Person has not incurred and does not intend
to incur, or believe (nor should it reasonably believe) that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under the Bankruptcy Code and other applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

14



--------------------------------------------------------------------------------



 



“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. For
the avoidance of doubt, because the Acquisition is being consummated
simultaneously with the execution and delivery of this Agreement, Lion, LOTT and
their respective Subsidiaries shall be deemed to be Subsidiaries of DUHI for all
purposes under this Agreement.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of
Goldman Sachs, its lending office) is located on all or part of the overall net
income, profits or gains (whether worldwide, or only insofar as such income,
profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person (and/or, in the case of Goldman
Sachs, its applicable lending office).
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by DUHI to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(c), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.
1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

 

15



--------------------------------------------------------------------------------



 



SECTION 2. REIMBURSEMENT OBLIGATIONS; SUBSTITUTION AND EXTENSIONS; CASH
COLLATERAL
2.1. Letters of Credit and Reimbursement Obligations.
(a) In the event Goldman Sachs or any of its Affiliates (collectively, the “GS
Related Parties”) has made any payment under the BNY Reimbursement Agreement,
Goldman Sachs shall promptly notify LOTT, and LOTT shall reimburse such GS
Related Party on or before the Business Day immediately following the date on
which such payment is made in an amount equal to the amount of such payment;
provided that (i) LOTT shall not be obligated to reimburse the GS Related
Parties for the amount of any fronting fees paid to the Issuing Bank under the
BNY Reimbursement Agreement at a rate in excess of the lesser of 25 basis points
per annum or 50% of the rate payable by the GS Related Parties and (ii) in the
event that the BNY Reimbursement Agreement is amended, supplemented or modified
after the date hereof, LOTT shall not be obligated to reimburse any GS Related
Party for any additional costs or expenses incurred by a GS Related Party as the
result of any such amendment, supplement or modification not consented to by
LOTT.
(b) Without duplication of any obligation of LOTT under Sections 2.1(a) or 9.2,
LOTT hereby agrees to protect, indemnify, pay and save harmless the GS Related
Parties from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which such GS
Related Parties may incur or be subject to as a consequence, direct or indirect,
of the entering into of the BNY Reimbursement Agreement by any GS Related Party,
other than as a result of the gross negligence or willful misconduct of such GS
Related Party as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
(c) Obligations Absolute. The obligations of LOTT under this Section 2.1 shall
be unconditional and irrevocable and shall be paid strictly in accordance with
the terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Existing LOC or
Letter of Credit; (ii) the existence of any claim, set-off, defense or other
right which Ergon, any Obligor, any GS Related Party or the Issuing Bank may
have at any time against a beneficiary or any transferee of the Letters of
Credit (or any Persons for whom any such transferee may be acting), Ergon, any
Obligor, any GS Related Party or the Issuing Bank, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Obligor or one of its
Subsidiaries and the beneficiary for which any Existing LOC or Letter of Credit
was procured); (iii) any draft or other document presented under any Existing
LOC or Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iv) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of DUHI or any of its
Subsidiaries; (v) any breach hereof or of any other Credit Document by any party
thereto; (vi) the fact that an Event of Default or a Default shall have occurred
and be continuing; or (vi) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; provided, in each case, that
payment by any GS Related Party under the BNY Reimbursement Agreement shall not
have constituted gross negligence or willful misconduct of such GS Related Party
under the circumstances in question as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 

16



--------------------------------------------------------------------------------



 



2.2. Interest on Obligations. Except as otherwise set forth herein, any amount
due and owing hereunder and not paid when due shall bear interest payable on
demand at the Base Rate plus the Applicable Margin, which interest shall accrue,
(x) in the case of amounts owing under Section 2.1(a) hereof, from the date of
the payment by Goldman Sachs under the BNY Reimbursement Agreement in respect of
which such overdue amount is owed and (y) in the case of all other amounts, from
the date such payment is due hereunder.
2.3. Fees.
(a) LOTT agrees to pay to Goldman Sachs:
(i) an arrangement fee equal to $1,250,000, which fee shall be due and payable
on the Closing Date;
(ii) commitment fees equal to 4.25%, per annum, times the average aggregate
daily maximum amount available to be drawn under the Letters of Credit
(determined as of the close of business on any date of determination), which fee
shall accrue from the Closing Date; and
(iii) solely in the event that LOTT elects, in its sole discretion to extend the
Letters of Credit beyond the initial expiration date of July 31, 2011, a
one-time duration fee equal to 0.50% of the aggregate face amount of the Letters
of Credit extended beyond July 31, 2011, which fee shall be due payable on the
date of such extension.
(b) All fees referred to in Section 2.3(a)(ii) shall be calculated on the basis
of a 360-day year and the actual number of days elapsed and shall be payable
monthly in arrears on the last Business Day of each month, commencing on the
first such date to occur after the Closing Date.
(c) In addition to any of the foregoing fees, LOTT agrees to pay to Goldman
Sachs such other fees in the amounts and at the times separately agreed upon in
writing.
2.4. General Provisions Regarding Payments.
(a) All payments by LOTT of the Obligations shall be made in Dollars in same day
funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Goldman Sachs not later than 2:00
p.m. (New York City time) on the date due at the Principal Office of Goldman
Sachs; for purposes of computing interest and fees, funds received by Goldman
Sachs after that time on such due date shall be deemed to have been paid by LOTT
on the next succeeding Business Day.
(b) Whenever any payment to be made hereunder with respect to any amount shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day.

 

17



--------------------------------------------------------------------------------



 



(c) Goldman Sachs shall deem any payment by or on behalf of LOTT hereunder that
is not made in same day funds prior to 2:00 p.m. (New York City time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Goldman Sachs until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Goldman Sachs shall
give prompt telephonic notice to LOTT if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.2 from the date such amount was due and payable
until the date such amount is paid in full.
(d) If an Event of Default shall have occurred and not otherwise been waived,
all payments or proceeds received Goldman Sachs in respect of any of the
Obligations, shall be applied to the Obligations in such order as it shall
determine in its sole discretion.
2.5. Taxes; Withholding, Etc.
(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Obligor hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of Goldman Sachs) imposed, levied, collected, withheld or assessed by any
Governmental Authority.
(b) Withholding of Taxes. If any Obligor or any other Person (acting as a
withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any such Tax from any sum paid or payable by any Obligor to Goldman Sachs under
any of the Credit Documents: (i) LOTT shall notify Goldman Sachs of any such
requirement or any change in any such requirement as soon as LOTT becomes aware
of it; (ii) LOTT shall pay, or cause to be paid, any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Obligor) for its own account or (if that liability is imposed
on Goldman Sachs) on behalf of and in the name of Goldman Sachs; (iii) unless
otherwise provided on this Section 2.5, the sum payable by such Obligor in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, Goldman Sachs receives on the due date a
net sum equal to what it would have received had no such deduction, withholding
or payment been required or made; and (iv) within thirty days after the due date
of payment of any Tax which it is required by clause (ii) above to pay, LOTT
shall deliver to Goldman Sachs evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority; provided, with respect to any United
States federal withholding tax, no such additional amount shall be required to
be paid to Goldman Sachs under clause (iii) above except to the extent that any
change after the date hereof (in the case of Goldman Sachs listed on the
signature pages hereof on the Closing Date) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof in respect of payments to Goldman Sachs.

 

18



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary, LOTT shall not be required to pay
any additional amount pursuant to Section 2.5(b) with respect to any United
States federal withholding tax imposed on any “withholdable payments” payable to
a recipient as a result of the failure of such recipient to satisfy the
applicable requirements as set forth in FATCA after December 31, 2012.
(d) LOTT shall indemnify Goldman Sachs for the full amount of Taxes for which
additional amounts are required to be paid pursuant to Section 2.5(b) arising in
connection with payments made under this Agreement or any other Credit Document
and Other Taxes (including any such Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.5) paid by Goldman Sachs
or any of its Affiliates and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Obligor shall be conclusive absent manifest error. Such payment shall be due
within thirty (30) days of such Obligor’s receipt of such certificate.
(e) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.5 (including additional amounts pursuant to this
Section 2.5), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (e), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
2.6. Substitutions and Extensions.
(a) At the request of LOTT, Goldman Sachs shall procure the extension of the
expiration date of the Letter of Credit substantially in the form of Annex I
(the “Saudi Letter of Credit”) to a date not later than June 27, 2011.

 

19



--------------------------------------------------------------------------------



 



(b) At the request of LOTT, Goldman Sachs shall use commercially reasonable
efforts to procure the issuance by the Issuing Bank to Saudi Aramco, in exchange
for the Saudi Letter of Credit, a letter of credit (the “New Letter of Credit”)
in an amount equal to the then-undrawn amount of the Saudi Letter of Credit and
otherwise having the same commercial terms and conditions substantially similar
to those of the outstanding letter of credit issued to Saudi Aramco backstopped
by the Saudi Letter of Credit (the “Backstopped Saudi LOC”), except that the New
Letter of Credit shall have an initial expiration date requested by LOTT not
later than September 30, 2011. From time to time at the request of LOTT, Goldman
Sachs shall use commercially reasonable efforts to cause the amount and/or
expiration date of the New Letter of Credit to be amended, provided that
(i) LOTT shall not be entitled to request amendments to the New Letter of Credit
more than twice in any calendar month, (ii) in no event shall the amount of the
New Letter of Credit exceed $75,018,958.34 and in no event shall the expiration
date of the New Letter of Credit fall after September 30, 2011. Upon the
issuance of the New Letter of Credit, it shall be deemed to be a “Letter of
Credit” for all purposes of the Credit Documents.
(c) The obligations of Goldman Sachs under Section 2.6(a) to procure an
extension of the expiration date of the Saudi Letter of Credit and under
Section 2.6(b) to procure the issuance of the New Letter of Credit and to allow
or procure an extension any extension of the expiration date of the New Letter
of Credit is subject to the conditions precedent that, on the date of such
extension or issuance, as the case may be, (i) there shall not have occurred and
be continuing any Default or Event of Default and (ii) all representations and
warranties made by the Obligors in this Agreement and the Pledge and Security
Agreement shall be true and correct on and as of such date as if made on and as
of such date unless relating to a specific date when first made (and the
Obligors shall be deemed on such date to represent and warrant that such
conditions precedent are satisfied). The obligation of Goldman Sachs under
Section 2.6(b) to procure the issuance of the New Letter of Credit is subject to
the further additional condition precedent that LOTT shall have provided
evidence reasonably satisfactory to Goldman Sachs that the Saudi Letter of
Credit and the Backstopped Saudi LOC have been cancelled.
(d) LOTT shall use commercially reasonable efforts to enable the exchange of the
New Letter of Credit for the Saudi Letter of Credit to occur.
2.7. Cash Collateral. DUHI shall cause $35,000,000 to be deposited into the
Collateral Account on the date hereof. If the Saudi Letter of Credit remains
outstanding after May 19, 2011 for any reason other than a breach by Goldman
Sachs of its obligations to use commercially reasonable efforts to procure the
issuance of the New Letter of Credit in exchange therefor, DUHI shall on May 20,
2011 remit $20,000,000 to Goldman Sachs for deposit into the Collateral Account
to be held as additional Collateral thereunder, provided that if at any time
thereafter such exchange occurs, the Collateral Agent shall cause $20,000,000 to
be released to DUHI from the Collateral Account so long as no Default or Event
of Default shall have occurred and be continuing. In addition, at the request of
DUHI, Goldman Sachs shall cause $10,000,000 to be released to DUHI from the
Collateral Account if at the time of the request, no Letter of Credit is
outstanding other than the New Letter of Credit and no Default or Event of
Default shall have occurred and be continuing.

 

20



--------------------------------------------------------------------------------



 



SECTION 3. CONDITIONS PRECEDENT
3.1. Closing Date. The Obligors acknowledge that the procuring by Goldman Sachs
of the issuance of the Letters of Credit was subject to the satisfaction of the
following conditions on or before the Closing Date:
(a) Credit Documents. The receipt by Goldman Sachs of sufficient copies of each
Credit Document as Goldman Sachs shall have requested, originally executed and
delivered by each applicable Obligor.
(b) Organizational Documents; Incumbency. The receipt by Goldman Sachs of, in
respect of each Obligor, (i) sufficient copies of each Organizational Document
as Goldman Sachs shall have requested, and, to the extent applicable, certified
as of the Closing Date or a recent date prior thereto by the appropriate
Governmental Authority; (ii) signature and incumbency certificates of the
officers of such Obligor; (iii) resolutions of the Board of Directors or similar
governing body of such Obligor approving and authorizing the execution, delivery
and performance of this Agreement and the other Credit Documents and the Related
Agreements to which it is a party or by which it or its assets may be bound as
of the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of such Obligor’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated the Closing Date or a
recent date prior thereto; (v) signature and incumbency certificates of one or
more officers of LOTT who are authorized to execute notices delivered under this
Agreement, in substantially the form of Exhibit D hereto (with such amendments
or modifications as may have been approved by Goldman Sachs) and (vi) such other
documents as Goldman Sachs may have reasonably requested.
(c) Organizational and Capital Structure. The organizational structure and
capital structure of DUHI and its Subsidiaries, both before and after giving
effect to the Acquisition, shall have been as set forth on Schedule 4.2.
(d) Consummation of the Acquisition.
(i) (1) The satisfaction or waiver (with the consent of Goldman Sachs) of all
conditions to the Acquisition set forth in the Acquisition Agreement and (2) the
effectiveness of the Acquisition in accordance with the terms of the Acquisition
Documents.
(ii) The receipt by Goldman Sachs of a fully executed or conformed copy of each
Related Agreement and any documents executed in connection therewith. Full force
and effectiveness of each Related Agreement, including terms and provisions
reasonably satisfactory to Goldman Sachs, without modification or waiver of any
provision thereof in any respect determined by Goldman Sachs to be material, in
each case without the consent of Goldman Sachs.
(e) Governmental Authorizations and Consents. Each Obligor having obtained all
Governmental Authorizations and all consents of other Persons, in each case that
are necessary or advisable in connection with the transactions contemplated by
the Credit Documents and the Related Agreements, and the full force and
effectiveness of each of the foregoing in form and substance reasonably
satisfactory to Goldman Sachs. Expiration of all applicable waiting periods
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the Related Agreements or
the financing thereof and the absence of any pending action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing, and expiration of the time for any applicable agency to take
action to set aside its consent on its own motion.

 

21



--------------------------------------------------------------------------------



 



(f) Personal Property Collateral. In order to create in favor of Goldman Sachs,
a valid, perfected First Priority security interest in the personal property
Collateral, receipt by Goldman Sachs from each of LOTT and Lion of:
(i) evidence satisfactory to Goldman Sachs of the compliance by each of LOTT and
Lion of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including their obligations to execute or authorize, as
applicable, and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);
(ii) opinions of counsel (which counsel shall have been reasonably satisfactory
to Goldman Sachs) with respect to the creation and perfection of the security
interests in favor of Goldman Sachs in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Obligor or any personal
property Collateral is located as Goldman Sachs may have reasonably requested,
in each case in form and substance reasonably satisfactory to Goldman Sachs; and
(iii) evidence that each of LOTT and Lion have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument reasonably required by Goldman Sachs.
(g)  Financial Statements; Projections. Receipt by Goldman Sachs from DUHI of
(i) the Historical Financial Statements and (ii) the Projections.
(h) Evidence of Insurance. Receipt by Goldman Sachs of a certificate from the
applicable Obligor’s insurance broker or other evidence satisfactory to it that
all insurance required to be maintained pursuant to Section 5.5 is in full force
and effect, together with endorsements naming Goldman Sachs, as additional
insured and loss payee thereunder to the extent required under Section 5.5.
(i) Opinions of Counsel to Obligors. Receipt by Goldman Sachs and its counsel of
originally executed copies of the favorable written opinions of Bass Berry Sims
PLC, counsel for Obligors, in the form of Exhibit A and as to such other matters
as Goldman Sachs may have reasonably requested, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Goldman Sachs.
(j) Fees. Payment by LOTT to Goldman Sachs of the fees payable on or before the
Closing Date referred to in Section 2.3(a)(i) and all expenses payable pursuant
to Section 9.2 which have accrued to the Closing Date.
(k) Solvency Certificate. On the Closing Date, receipt by Goldman Sachs of a
Solvency Certificate from DUHI and Lion, respectively, scope and substance
satisfactory to Goldman Sachs, certifying that after giving effect to the
consummation of the Acquisition and any rights of contribution, (i) DUHI and its
Subsidiaries, taken as a whole, and (ii) Lion and its Subsidiaries, taken as a
whole, is and will be Solvent.

 

22



--------------------------------------------------------------------------------



 



(l) Closing Date Certificate. Delivery by DUHI and LOTT to Goldman Sachs of an
originally executed Closing Date Certificate, together with all attachments
thereto.
(m) No Litigation. The absence of action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Goldman Sachs, singly or in the aggregate,
materially impairs the Acquisition, the financing thereof or any of the other
transactions contemplated by the Credit Documents or the Related Agreements, or
that could have a Material Adverse Effect.
(n) Completion of Proceedings. Consummation of all partnership, corporate and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and delivery of all documents incidental thereto not
previously found acceptable by Goldman Sachs and its counsel in form and
substance satisfactory to Goldman Sachs and such counsel, and receipt by Goldman
Sachs and such counsel of all such counterpart originals or certified copies of
such documents as Goldman Sachs may have reasonably requested.
(o) Receipt by Goldman Sachs of all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) the “PATRIOT Act”).
(p) The representations and warranties contained herein and in the other Credit
Documents being true and correct in all material respects on and as of the
Closing Date to the same extent as though made on and as of the Closing Date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties being true
and correct in all material respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.
(q) No event shall have occurred and be continuing or would result from the
execution and delivery by each Obligor of this Agreement that would constitute
an Event of Default or a Default.

 

23



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
In order to induce Goldman Sachs to enter into this Agreement, to enter into the
BNY Reimbursement Agreement and to procure the issuance of the Letters of
Credit, each Obligor represents and warrants to Goldman Sachs on the Closing
Date that the following statements are true and correct:
4.1. Organization; Requisite Power and Authority; Qualification. Each Obligor
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.
4.2. Equity Interests and Ownership. Schedule 4.2 correctly sets forth the
ownership interest of DUHI and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date both before and after giving effect to the
Acquisition.
4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Obligor that is a party thereto.
4.4. No Conflict. The execution, delivery and performance by Obligors of the
Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to any Obligor, (ii) any of the Organizational Documents of any
Obligor, or (iii) any order, judgment or decree of any court or other agency of
government binding on any Obligor; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material Contractual Obligation of DUHI, Lion or any of Lion’s Subsidiaries;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of any Obligor (other than the Liens created under any of
the Credit Documents in favor of Goldman Sachs and the Aron Lien); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of any Obligor, except
for such approvals or consents as have been obtained on or before, and are in
full force and effect on, the Closing Date and disclosed in writing to Goldman
Sachs.
4.5. Governmental Consents. The execution, delivery and performance by Obligors
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except as otherwise set forth in the
Acquisition Agreement, and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Goldman Sachs for filing and/or
recordation, as of the Closing Date.
4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Obligor that is a party thereto and is the legally valid and
binding obligation of such Obligor, enforceable against such Obligor in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

24



--------------------------------------------------------------------------------



 



4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither DUHI nor any of its
Subsidiaries has any contingent liability or liability for Taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of DUHI and any of its
Subsidiaries taken as a whole.
4.8. Projections. On and as of the Closing Date, the projections of DUHI and its
Subsidiaries for the period of Fiscal Year 2011 through and including Fiscal
Year 2015 (the “Projections”) are based on good faith estimates and assumptions
made by the management of DUHI; provided, the Projections are not to be viewed
as facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material; provided further, as of the Closing Date, management of DUHI believed
that the Projections were reasonable and attainable.
4.9. No Material Adverse Effect. Since December 31, 2010, no event, circumstance
or change has occurred that has caused or evidences, or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect.
4.10. Adverse Proceedings, Etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither DUHI nor any of its Subsidiaries (a) is in violation of
any applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
4.11. Payment of Taxes. Except as otherwise permitted under Section 5.3, all Tax
returns and reports of DUHI and its Subsidiaries required to be filed by any of
them have been timely filed, and all Taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon DUHI
and its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable except where failure to so file or pay could not reasonably be expected
to have a Material Adverse Effect. To the knowledge of DUHI, no tax Lien has
been filed (except as permitted under Section 6.1) and no claim is being
asserted, with respect to any such tax, fee or other charge which is not being
actively contested by DUHI or such Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

 

25



--------------------------------------------------------------------------------



 



4.12. Environmental Matters. Neither DUHI nor any of its Subsidiaries nor any of
their respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither DUHI nor any of its Subsidiaries has received
any letter or request for information under Section 94 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law where any such notice or request for information,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are and, to each of DUHI’s and its Subsidiaries’
knowledge, have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against DUHI or any of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Neither DUHI nor any of its Subsidiaries nor, to any Obligor’s
knowledge, any predecessor of DUHI or any of its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility where any such treatment, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws could not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. No event or
condition has occurred or is occurring with respect to DUHI or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.
4.13. No Defaults. Neither DUHI nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.
4.14. Governmental Regulation. Neither DUHI nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither DUHI nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.15. Federal Reserve Regulations; Exchange Act. None of DUHI, LOTT or any of
their Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

26



--------------------------------------------------------------------------------



 



4.16. Employee Matters. Neither DUHI nor any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
DUHI or any of its Subsidiaries, or to the best knowledge of DUHI and LOTT,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against DUHI or any of its Subsidiaries
or to the best knowledge of DUHI and LOTT, threatened against any of them,
(b) no strike or work stoppage in existence or threatened involving DUHI or any
of its Subsidiaries, and (c) to the best knowledge of DUHI and LOTT, no union
representation question existing with respect to the employees of DUHI or any of
its Subsidiaries and, to the best knowledge of DUHI and LOTT, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.
4.17. Employee Benefit Plans. DUHI, each of its Subsidiaries and each of their
respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No material liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by DUHI, any of its Subsidiaries or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of DUHI, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by DUHI, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of DUHI, its Subsidiaries
and their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. DUHI, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.
4.18. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Related Agreements, except
as payable to Goldman Sachs.

 

27



--------------------------------------------------------------------------------



 



4.19. Solvency. Each Obligor is and, upon the incurrence of any Obligation by
any Obligor on any date on which this representation and warranty is made, will
be, Solvent.
4.20. Related Agreements.
(a) Delivery. DUHI and LOTT have delivered to Goldman Sachs complete and correct
copies of (i) each Related Agreement and of all exhibits and schedules thereto
as of the date hereof and (ii) copies of any material amendment, restatement,
supplement or other modification to or waiver of each Related Agreement entered
into after the date hereof.
(b) Conditions Precedent. On the Closing Date, (i) all of the conditions to
effecting or consummating the Acquisition set forth in the Acquisition Agreement
have been duly satisfied or, with the consent of Goldman Sachs, waived, and
(ii) the Acquisition has been consummated in accordance with the Acquisition
Agreement and all applicable laws.
4.21. Compliance with Statutes, Etc. Each of DUHI and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws governing its business and the
requirements of any permits issued under such Environmental Laws the operations
of DUHI or any of its Subsidiaries), except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
4.22. Disclosure. No representation or warranty of any Obligor contained in any
Credit Document or in any other documents, certificates or written statements
furnished to Goldman Sachs by or on behalf of DUHI or any of its Subsidiaries
for use in connection with the transactions contemplated hereby contains any
untrue statement of a material fact or omits to state a material fact (known to
DUHI or LOTT, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by DUHI or LOTT to be
reasonable at the time made, it being recognized by Goldman Sachs that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known (or which should upon the
reasonable exercise of diligence be known) to DUHI or LOTT (other than matters
of a general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Goldman Sachs for use in connection with the transactions
contemplated hereby.
4.23. PATRIOT Act. To the extent applicable, each Obligor is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act.

 

28



--------------------------------------------------------------------------------



 



SECTION 5. AFFIRMATIVE COVENANTS
Each Obligor covenants and agrees that, so long as this Agreement is in effect
and until payment in full of all Obligations, each Obligor shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 5.
5.1. Financial Statements and Other Reports. DUHI will deliver to Goldman Sachs:
(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each month ending after the Closing Date (or, in the case clause
(y) below for the month ending Aril 30, 2011, 90 days after the end of such
month), commencing with the month in which the Closing Date occurs, (x) a
consolidated operating income statement for DUHI and its Subsidiaries (other
than Lion and its Subsidiaries) reflecting earnings to a contribution margin
level, but excluding adjustments made in accordance with GAAP that are
calculated solely on a quarterly basis, for the period from the beginning of the
then current Fiscal Year to the end of such month and (y) a consolidated
operating income statement for Lion and its Subsidiaries reflecting earnings to
a contribution margin level, but excluding adjustments made in accordance with
GAAP that are calculated solely on a quarterly basis, for the period from the
beginning of the then current Fiscal Year to the end of such month in each case,
setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, commencing with the first
month for which such corresponding figures are available, and the corresponding
figures from the Financial Plan for the current Fiscal Year, to the extent
prepared on a monthly basis, all in reasonable detail, together with a Financial
Officer Certification;
(b) Quarterly Financial Statements. As soon as available, and in any event
within 50 days after the end of each Fiscal Quarter of each Fiscal Year,
commencing with the Fiscal Quarter in which the Closing Date occurs, (x) the
consolidated balance sheets of DUHI and its Subsidiaries (other than Lion and
its Subsidiaries) as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of DUHI
and its Subsidiaries (other than Lion and its Subsidiaries) for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter and (y) the consolidated balance sheets of Lion
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of Lion
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, in
each case, setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, commencing with the first
Fiscal Quarter for which such corresponding figures are available, all in
reasonable detail, together with a Financial Officer Certification;
(c) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of DUHI and its Subsidiaries delivered pursuant to
Section 5.1(b) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance satisfactory to Goldman Sachs;

 

29



--------------------------------------------------------------------------------



 



(d) Notice of Default. Promptly upon any officer of DUHI or LOTT obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to DUHI or LOTT with respect thereto;
(ii) that any Person has given any notice to DUHI or any of its Subsidiaries or
taken any other action with respect to any event or condition set forth in
Section 8.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, a certificate of an Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action LOTT has taken,
is taking and proposes to take with respect thereto;
(e) Notice of Litigation. Promptly upon any officer of DUHI or LOTT obtaining
knowledge of (i) any Adverse Proceeding not previously disclosed in writing by
LOTT to Goldman Sachs, or (ii) any development in any Adverse Proceeding that,
in the case of either clause (i) or (ii), if adversely determined could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
DUHI or LOTT to enable Goldman Sachs and its counsel to evaluate such matters;
(f) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action DUHI or any of its ERISA Affiliates has taken, is taking or proposes
to take with respect thereto and, when known, any action taken or threatened by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by DUHI or
any of its ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) all notices received by DUHI or any of its ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(3) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as Goldman Sachs shall reasonably request;
(g) Information Regarding Collateral. (a) LOTT will furnish to Goldman Sachs
prompt written notice of any change (i) in any Obligor’s corporate name, (ii) in
any Obligor’s identity or corporate structure, (iii) in any Obligor’s
jurisdiction of organization or (iv) in any Obligor’s Federal Taxpayer
Identification Number or state organizational identification number. LOTT agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for Goldman Sachs to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. LOTT also agrees
promptly to notify Goldman Sachs if any material portion of the Collateral is
damaged or destroyed; and

 

30



--------------------------------------------------------------------------------



 



(h) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by DUHI to its security holders acting in such capacity or
by any Subsidiary of DUHI to its equity holders, bondholders or holders of any
other of its securities acting in such capacity or by any Subsidiary of DUHI to
its security holders other than DUHI or another Subsidiary of DUHI, (ii) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by DUHI or any of its Subsidiaries with any securities exchange or
with the Securities and Exchange Commission or any other Governmental Authority,
(iii) all press releases and other statements made available generally by DUHI
or any of its Subsidiaries to the public concerning material developments in the
business of DUHI or any of its Subsidiaries, and (B) such other information and
data with respect to DUHI or any of its Subsidiaries as from time to time may be
reasonably requested by Goldman Sachs.
5.2. Existence. Except as otherwise permitted under Section 6.2, each Obligor
will, and Lion will cause each of its Subsidiaries to, at all times preserve and
keep in full force and effect its existence and all rights and franchises,
licenses and permits related to its business, except where failure to so keep
any rights and franchises, licenses and permits could not reasonably be expected
to cause a Material Adverse Effect.
5.3. Payment of Taxes and Claims. Each Obligor will, and Lion will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(b) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim. No Obligor will,
nor will it permit any of its Subsidiaries to, file or consent to the filing of
any consolidated income tax return with any Person (other than DUHI or any of
its Subsidiaries).
5.4. Maintenance of Properties. Lion will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition (in all material respects), ordinary wear and tear, damage
by casualty and condemnation excepted all material properties used or useful in
the business of DUHI and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.

 

31



--------------------------------------------------------------------------------



 



5.5. Insurance. DUHI will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance, open cargo insurance
and casualty insurance with respect to liabilities, losses or damage in respect
of the assets, properties and businesses of DUHI and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, DUHI will maintain or
cause to be maintained replacement value casualty insurance on the Collateral
under such policies of insurance, with such insurance companies, in such
amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name Goldman Sachs as an additional insured thereunder as its interests may
appear, (ii) in the case of each casualty insurance policy and open cargo
policy, contain a loss payable clause or endorsement, satisfactory in form and
substance to Goldman Sachs, that names Goldman Sachs as the loss payee
thereunder and provide for at least thirty days’ prior written notice to Goldman
Sachs of any modification or cancellation of such policy. Upon request of
Goldman Sachs, DUHI will furnish or cause to be furnished to Goldman Sachs
copies of the applicable policies and all renewals thereof or, if not available,
copies of the binders covering the Collateral. Goldman Sachs shall not be
responsible for the solvency of any company issuing any insurance policy,
whether or not selected or approved by it, or for the collection of any amounts
due under any such policy.
5.6. Books and Records; Inspections. Each Obligor will, and will cause each of
its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP shall
be made of all dealings and transactions in relation to its business and
activities. Each Obligor will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by Goldman Sachs to visit and
inspect any of the properties of any Obligor and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.
5.7. Compliance with Laws. Each Obligor will comply, and shall cause each of its
Subsidiaries and all other Persons, if any, on or occupying any Facilities to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws),
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
5.8. Environmental.
(a) Environmental Disclosure. DUHI will deliver to Goldman Sachs:
(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of DUHI or any of its Subsidiaries or
by independent consultants, governmental authorities or any other Persons, with
respect to material environmental matters at any Facility or with respect to any
material Environmental Claims;

 

32



--------------------------------------------------------------------------------



 



(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any material Release required to be reported to any
Governmental Authority under any applicable Environmental Laws, (2) any remedial
action taken by DUHI or any other Person in response to (A) any Hazardous
Materials Activities the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (B) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, and (3) DUHI or LOTT’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;
(iii) as soon as practicable following the sending or receipt thereof by DUHI or
any of its Subsidiaries, a copy of any and all written communications with
respect to (1) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect,
(2) any material Release required to be reported to any Governmental Authority,
and (3) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether DUHI or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;
(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by DUHI or any of its Subsidiaries
that could reasonably be expected to (A) expose DUHI or any of its Subsidiaries
to, or result in, Environmental Claims that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or (B) affect
the ability of DUHI or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations and (2) any proposed action to be taken by
DUHI or any of its Subsidiaries to modify current operations in a manner that
could reasonably be expected to subject DUHI or any of its Subsidiaries to any
additional material obligations or requirements under any Environmental Laws;
and
(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Goldman Sachs in relation to any
matters disclosed pursuant to this Section 5.8(a).
(b) Hazardous Materials Activities, Etc. Each Obligor shall promptly take, and
shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Obligor or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Obligor or any of
its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------



 



5.9. Further Assurances. At any time or from time to time upon the request of
Goldman Sachs, each Obligor will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as Goldman
Sachs or Goldman Sachs may reasonably request in order to effect fully the
purposes of the Credit Documents. In furtherance and not in limitation of the
foregoing, each Obligor shall take such actions as Goldman Sachs may reasonably
request from time to time to ensure that the Obligations are guarantied by each
Guarantor and are secured by the Collateral.
5.10. Oil Transactions. Each Obligor shall, and shall cause its Subsidiaries to,
(a) comply in all respects with its material obligations under any Material
Contract, (b) enforce, defend and protect all of its material rights contained
in any of the Material Contract, (c) take all reasonable and necessary actions
to prevent the termination or cancellation of any of the Material Contract;
provided that the foregoing shall not prohibit any Obligor or any Subsidiary
thereof from permitting a Material Contract to expire in accordance with its
terms and (d) provide Goldman Sachs with any documents or other information
related to any Material Contract or the transactions thereunder as reasonably
requested by Goldman Sachs.
SECTION 6. NEGATIVE COVENANTS
Each Obligor covenants and agrees that, so long as this Agreement is in effect
and until payment in full of all Obligations, such Obligor shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.
6.1. Liens. No Obligor shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to the Collateral, or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien
with respect to the Collateral, other than (i) the Liens created under any of
the Credit Documents, (ii) the Aron Lien and (iii) so long as the Liens created
under the Credit Documents are First Priority Liens, Permitted Liens.
6.2. Fundamental Changes. No Obligor shall, nor shall Lion permit any of its
Subsidiaries to, enter into and consummate any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its business, assets or property,
except that any Subsidiary of DUHI that is not an Obligor may be merged with or
into any other Subsidiary of DUHI that is not an Obligor.
6.3. Conduct of Business. From and after the Closing Date, no Obligor shall, nor
shall Lion permit any of its Subsidiaries to, engage in any business other than
(i) the businesses engaged in by such Obligor on the Closing Date and similar or
related businesses and customary ancillary businesses associated therewith and
(ii) such other lines of business as may be consented to by Goldman Sachs.
6.4. Amendments or Waivers of Organizational Documents and Certain Related
Agreements. No Obligor shall nor shall Lion permit any of its Subsidiaries to,
agree to any material amendment, restatement, supplement or other modification
to, or waiver of, any of its Organizational Documents or any of its material
rights or obligations under any Related Agreement after the Closing Date without
in each case obtaining the prior written consent of Goldman Sachs to such
amendment, restatement, supplement or other modification or waiver.

 

34



--------------------------------------------------------------------------------



 



SECTION 7. GUARANTY
7.1. Guaranty of the Obligations. Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Goldman Sachs the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).
7.2. Payment by Guarantors. Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which
Goldman Sachs may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of LOTT to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand
pay, or cause to be paid, in Cash, to Goldman Sachs an amount equal to the sum
of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for LOTT’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against LOTT for such interest in the related bankruptcy
case) and all other Guaranteed Obligations then owed to Goldman Sachs as
aforesaid.
7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(b) Goldman Sachs may enforce this Guaranty upon the occurrence of an Event of
Default notwithstanding the existence of any dispute between LOTT and Goldman
Sachs with respect to the existence of such Event of Default;
(c) the obligations of each Guarantor hereunder are independent of the
obligations of LOTT and the obligations of any other guarantor (including any
other Guarantor) of the obligations of LOTT, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against LOTT or any of such other guarantors and whether or not LOTT
is joined in any such action or actions;
(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Goldman Sachs is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release any Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

35



--------------------------------------------------------------------------------



 



(e) Goldman Sachs, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of Goldman Sachs in respect hereof or the Guaranteed Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that Goldman Sachs may have against any such security, in each case as
Goldman Sachs in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Obligor or any security
for the Guaranteed Obligations; and (vi) exercise any other rights available to
it under the Credit Documents; and
(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though
Goldman Sachs might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) Goldman Sachs’ consent to the change, reorganization
or termination of the corporate structure or existence of DUHI or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which LOTT may allege or assert
against Goldman Sachs in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

 

36



--------------------------------------------------------------------------------



 



7.4. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Goldman Sachs: (a) any right to require Goldman Sachs, as a condition of payment
or performance by such Guarantor, to (i) proceed against LOTT, any other
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from LOTT, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of Goldman Sachs in
favor of any Obligor or any other Person, or (iv) pursue any other remedy in the
power of Goldman Sachs whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of LOTT or any
other Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
LOTT or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon Goldman Sachs’ errors or omissions in the administration of
the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that Goldman Sachs protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to LOTT and notices of any of the matters referred to in Section 7.3 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 

37



--------------------------------------------------------------------------------



 



7.5. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against LOTT or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against LOTT with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that Goldman Sachs now has or may hereafter have against
LOTT, and (c) any benefit of, and any right to participate in, any collateral or
security now or hereafter held by Goldman Sachs. In addition, until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
LOTT or against any collateral or security, and any rights of contribution such
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights Goldman Sachs may have against LOTT, to all right,
title and interest Goldman Sachs may have in any such collateral or security,
and to any right Goldman Sachs may have against such other guarantor. If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for Goldman Sachs and shall forthwith
be paid over to Goldman Sachs for the benefit of Goldman Sachs to be credited
and applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
7.6. Subordination of Other Obligations. Any Indebtedness of LOTT or any other
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for Goldman
Sachs and shall forthwith be paid over to Goldman Sachs to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
7.7. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.
7.8. Authority of Guarantors or LOTT. It is not necessary for Goldman Sachs to
inquire into the capacity or powers of any Guarantor or LOTT or the officers,
directors or any agents acting or purporting to act on behalf of any of them.

 

38



--------------------------------------------------------------------------------



 



7.9. Financial Condition of LOTT. Goldman Sachs shall not have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of LOTT. Each Guarantor has adequate
means to obtain information from LOTT on a continuing basis concerning the
financial condition of LOTT and its ability to perform its obligations under the
Credit Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of LOTT and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of Goldman Sachs
to disclose any matter, fact or thing relating to the business, operations or
conditions of LOTT now known or hereafter known by Goldman Sachs.
7.10. Bankruptcy, Etc.. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of Goldman
Sachs, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against LOTT or any other
Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of LOTT or any other
Guarantor or by any defense which LOTT or any other Guarantor may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding.
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Goldman Sachs that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve LOTT of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Goldman Sachs, or allow the claim of Goldman Sachs in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.
(c) In the event that all or any portion of the Guaranteed Obligations are paid
by LOTT, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Goldman Sachs as a preference, fraudulent transfer or otherwise,
and any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder.

 

39



--------------------------------------------------------------------------------



 



SECTION 8. EVENTS OF DEFAULT
8.1. Events of Default. If any one or more of the following conditions or events
shall occur:
(a) Failure to Make Payments When Due. Failure by LOTT to pay when due any
reimbursement obligation, fee or other amount due hereunder within five days
after the date due; or
(b) Default in Other Agreements. (i) Failure of any Obligor or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount, including any payment in settlement, payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) with an aggregate principal amount (or Net Mark-to-Market
Exposure) of $10,000,000 or more, in each case beyond the grace period, if any,
provided therefor; (ii) breach or default by any Obligor with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts (or Net Mark-to-Market Exposure) referred to in
clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; (iii) any “Event of Default” (or any
comparable term) shall have occurred under the Aron Agreement; or
(c) Breach of Certain Covenants. Failure of any Obligor to perform or comply
with any term or condition contained in Section 2.5, Sections 5.1(a), 5.1(b) and
5.1(d), Section 5.2 or Section 6; or
(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Obligor in any Credit Document or
in any statement or certificate at any time given by any Obligor or any of its
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or
(e) Other Defaults Under Credit Documents. Any Obligor shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of such Obligor becoming aware
of such default or (ii) receipt by LOTT of notice from Goldman Sachs of such
default; or
(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
DUHI or any of its Subsidiaries in an involuntary case under any Debtor Relief
Laws now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against DUHI or any of its
Subsidiaries under any Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over DUHI or any of its Subsidiaries, or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of an interim receiver, trustee or
other custodian of DUHI or any of its Subsidiaries for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of DUHI or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

 

40



--------------------------------------------------------------------------------



 



(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) DUHI or any of its
Subsidiaries shall have an order for relief entered with respect to it or shall
commence a voluntary case under any Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or DUHI or any of its Subsidiaries shall make any assignment for the
benefit of creditors; or (ii) DUHI or any of its Subsidiaries shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its
debts as such debts become due; or the board of directors (or similar governing
body) of DUHI or any of its Subsidiaries (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or
(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$10,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against DUHI or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or
(i) Dissolution. Any order, judgment or decree shall be entered against any
Obligor decreeing the dissolution or split up of such Obligor and such order
shall remain undischarged or unstayed for a period in excess of thirty days; or
(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of DUHI or any of its ERISA Affiliates in excess of
$10,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code; or
(k) Change of Control. A Change of Control shall occur; or

 

41



--------------------------------------------------------------------------------



 



(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or DUHI shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or Goldman
Sachs shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Goldman Sachs to take any action within its control, or
(iii) any Obligor shall contest the validity or enforceability of any Credit
Document in writing or deny in writing that it has any further liability under
any Credit Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents;
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, (A) each of the following shall
immediately become due and payable, in each case, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Obligor: (I) the unpaid principal amount of, and any accrued
interest on, the Obligations and (II) an amount equal to (x) the maximum amount
that may at any time be drawn under the Letters of Credit (regardless of whether
any beneficiary under such Letters of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit) less (y) the amount of Collateral
consisting of cash in which Lion or LOTT has created, in favor of Goldman Sachs,
a valid, perfected First Priority security interest; (B) Goldman Sachs may
enforce any and all Liens and security interests created pursuant to Collateral
Documents; and (C) upon notice from Goldman Sachs, Borrower shall pay to Goldman
Sachs such additional amounts of cash as reasonably requested by Goldman Sachs,
to be held as security for Goldman Sachs’ reimbursement obligations under the
BNY Reimbursement Agreement in respect of the Letters of Credit.
SECTION 9. MISCELLANEOUS
9.1. Notices. Notices Generally. Any notice or other communication herein
required or permitted to be given to an Obligor or Goldman Sachs shall be sent
to such Person’s address as set forth on Appendix A or in the other relevant
Credit Document. Except as otherwise set forth in Section 3.2(b) or paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served or sent by telefacsimile (except for any notices sent to Goldman Sachs)
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, no notice to Goldman Sachs shall be effective until received by
Goldman Sachs.

 

42



--------------------------------------------------------------------------------



 



9.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, LOTT agrees to pay promptly (a) all the actual and reasonable costs
and expenses incurred in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for LOTT and the other Obligors; (c) the reasonable fees, expenses and
disbursements of counsel to Agents (in each case including allocated costs of
internal counsel) in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
LOTT; (d) all the actual costs and reasonable expenses of creating, perfecting,
recording, maintaining and preserving Liens in favor of Goldman Sachs including
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to Goldman Sachs and of counsel providing any opinions
that any Goldman Sachs may request in respect of the Collateral or the Liens
created pursuant to the Collateral Documents; (e) all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Goldman Sachs and its
counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
Goldman Sachs in connection with entry into the BNY Reimbursement Agreement, the
procurement of the Letters of Credit, the transactions contemplated by the
Credit Documents and any consents, amendments, waivers or other modifications
thereto and (h) after the occurrence of a Default or an Event of Default, all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by Goldman Sachs in
enforcing any Obligations of or in collecting any payments due from any Obligor
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
9.3. Indemnity.
(a) In addition to the payment of expenses pursuant to Section 9.2, whether or
not the transactions contemplated hereby shall be consummated, each Obligor
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, Goldman Sachs and each of its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents and affiliates
(each, an “Indemnitee”), from and against any and all Indemnified Liabilities;
provided, no Obligor shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of such
Indemnitee, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 9.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Obligor shall contribute the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
(b) To the extent permitted by applicable law, no Obligor shall assert, and each
Obligor hereby waives, any claim against Goldman Sachs and its Affiliates,
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, or any act or omission or event occurring in connection therewith,
and DUHI and LOTT hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

43



--------------------------------------------------------------------------------



 



(c) Each Obligor also agrees that none of Goldman Sachs nor its Affiliates,
directors, employees, attorneys, agents or sub-agents will have any liability to
any Obligor or any person asserting claims on behalf of or in right of any
Obligor or any other person in connection with or as a result of this Agreement
or any Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, or any act or omission or event occurring in connection therewith,
in each case, except in the case of any Obligor to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Obligor or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of Goldman Sachs or its
Affiliates, directors, employees, attorneys, agents or sub-agents in performing
its obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein;
provided, however, that in no event will Goldman Sachs or its Affiliates,
directors, employees, attorneys, agents or sub-agents have any liability for any
indirect, consequential, special or punitive damages in connection with or as a
result of Goldman Sachs’ or its Affiliates’, directors’, employees’, attorneys’,
agents’ or sub-agents’ activities related to this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein.
9.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each GS Related Party is hereby authorized by
each Obligor at any time or from time to time, without notice to any Obligor or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by any GS Related Party to or for the credit or the account
of any Obligor against and on account of the obligations and liabilities of any
Obligor to any GS Related Party Sachs hereunder and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto or with any other Credit Document, irrespective of whether or
not (a) such GS Related Party shall have made any demand hereunder or (b) any
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured. The rights of the GS Related Parties under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the GS Related Parties may have.
9.5. Amendments and Waivers. No amendment, modification, termination or waiver
of any provisions of the Credit Documents, or consent to any departure by any
Obligor therefrom, shall in any event be effective with the written concurrence
of Goldman Sachs and each Obligor.

 

44



--------------------------------------------------------------------------------



 



9.6. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Goldman Sachs.
No Obligor’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Obligor without the prior written consent of
Goldman Sachs. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of Goldman Sachs) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
9.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
9.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the issuance of the Letters of Credit.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Obligor set forth in Sections 2.5, 10.2, 10.3 and 10.4 and
the agreements of Goldman Sachs set forth in Sections 9.3(b) and 9.6 shall
survive the payment of the Obligations, and the termination hereof.
9.9. No Waiver; Remedies Cumulative. No failure or delay on the part of Goldman
Sachs in the exercise of any power, right or privilege hereunder or under any
other Credit Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to Goldman Sachs hereby are cumulative and
shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or rule of law or in any of the other Credit
Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
9.10. Marshalling; Payments Set Aside. Goldman Sachs shall not be under any
obligation to marshal any assets in favor of any Obligor or any other Person or
against or in payment of any or all of the Obligations. To the extent that any
Obligor makes a payment or payments to Goldman Sachs, or Goldman Sachs enforces
any security interests or exercises any right of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

45



--------------------------------------------------------------------------------



 



9.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
9.12. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
9.13. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
9.14. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY GOLDMAN SACHS IN RESPECT OF ITS RIGHTS UNDER ANY
SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

46



--------------------------------------------------------------------------------



 



9.15. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
9.16. Confidentiality. Goldman Sachs shall hold all non-public information
regarding DUHI and its Subsidiaries and their businesses identified as such by
DUHI and obtained by Goldman Sachs pursuant to the requirements hereof in
accordance with Goldman Sachs’s customary procedures for handling confidential
information of such nature, it being understood and agreed by DUHI that, in any
event, Goldman Sachs may make (i) disclosures of such information to its
Affiliates and to their respective agents and advisors in connection with the
transactions contemplated by the Credit Documents or the Related Agreements (and
to other Persons authorized by Goldman Sachs to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 9.16), (ii) disclosures of such information reasonably
required by any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
DUHI and its obligations (provided, such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 9.16 or other provisions at least as restrictive as
this Section 9.16), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to Obligors received by it from Goldman Sachs, (iv) disclosures in connection
with the exercise of any remedies hereunder or under any other Credit Document,
(v) disclosures with the consent of any Obligor, and (vi) disclosures required
or requested by any governmental agency or representative thereof or pursuant to
legal or judicial process; provided, unless specifically prohibited by
applicable law or court order, Goldman Sachs shall make reasonable efforts to
notify LOTT of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of Goldman Sachs by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information. In addition, Goldman Sachs may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to
Goldman Sachs in connection with the administration and management of this
Agreement and the other Credit Documents.

 

47



--------------------------------------------------------------------------------



 



9.17. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Obligations hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, LOTT shall pay to Goldman Sachs an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Goldman Sachs and
LOTT to conform strictly to any applicable usury laws. Accordingly, if Goldman
Sachs contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at Goldman Sachs’ option
be applied to the outstanding Obligations or be refunded to LOTT.
9.18. Effectiveness; Counterparts. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by LOTT and Goldman Sachs of written notification of such execution and
authorization of delivery thereof. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of a manually executed counterpart of this Agreement.
9.19. Entire Agreement. With the exception of those terms contained in the
Letter Agreement, dated April 29, 2011, among Goldman Sachs and DUHI (the “Fee
Letter”), which by the terms of the Fee Letter remain in full force and effect
(such terms the “Surviving Terms”) all of Goldman Sachs’ and its Affiliates
obligations under the Fee Letter shall terminate and be superseded by the Credit
Documents and Goldman Sachs and its Affiliates shall be released from all
liability in connection therewith, including any claim for injury or damages,
whether consequential, special, direct, indirect, punitive or otherwise. LOTT
hereby assumes all obligations of DUHI under the Fee Letter with respect to the
Surviving Terms.

 

48



--------------------------------------------------------------------------------



 



9.20. PATRIOT Act. Goldman Sachs hereby notifies each Obligor that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Obligor, which information includes the name
and address of each Obligor and other information that will allow Goldman Sachs
to identify such Obligor in accordance with the PATRIOT Act.
9.21. No Fiduciary Duty. Goldman Sachs and its Affiliates, may have economic
interests that conflict with those of the Obligors, their stockholders and/or
their affiliates. Each Obligor agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between Goldman Sachs and its Affiliates, on
the one hand, and such Obligor, its stockholders or its affiliates, on the
other. The Obligors acknowledge and agree that (i) the transactions contemplated
by the Credit Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between Goldman Sachs
and its Affiliates, on the one hand, and the Obligors, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) none of Goldman
Sachs nor any of its Affiliates has assumed an advisory or fiduciary
responsibility in favor of any Obligor, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether Goldman Sachs has advised, is currently advising or will advise any
Obligor, its stockholders or its Affiliates on other matters) or any other
obligation to any Obligor except the obligations expressly set forth in the
Credit Documents and (y) each of Goldman Sachs and its Affiliates is acting
solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person. Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Obligor agrees that it will not claim that Goldman
Sachs and any of its Affiliates has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor, in connection with
such transaction or the process leading thereto.
•• [Remainder of page intentionally left blank]

 

49



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

            DELEK US HOLDINGS, INC.
      By:           Name:           Title:           LION OIL COMPANY
      By:           Name:           Title:           LION OIL TRADING &
TRANSPORTATION, INC.
      By:           Name:           Title:        

Reimbursement and Guaranty Agreement

 

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC
      By:           Authorized Signatory             

Reimbursement and Guaranty Agreement

 

 



--------------------------------------------------------------------------------



 



APPENDIX B
TO REIMBURSEMENT AND GUARANTY AGREEMENT
Notice Addresses

          •• [NAME OF BORROWER]    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
  Attention:    
 
  Facsimile:    
 
  E-mail:    
 
        •• [NAME OF HOLDINGS]    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
  Attention:    
 
  Facsimile:    
 
  E-mail:    
 
        •• [NAME OF SUBSIDIARY]    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
  Attention:    
 
  Facsimile:    
 
  E-mail:    
 
        in each case, with a copy to:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
  Attention:    
 
  Facsimile:    
 
  E-mail:    

APPENDIX -1

 

 



--------------------------------------------------------------------------------



 



GOLDMAN SACHS LENDING PARTNERS LLC
Goldman Sachs Lending Partners LLC
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com
with a copy to:
Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282-2198
Attention: [                    ]]
APPENDIX -2

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO REIMBURSEMENT AND GUARANTY AGREEMENT
Notice Addresses

      DELEK US HOLDING, INC.
7102 Commerce Way,
Brentwood, Tennessee 37027,
Attn:
  Mark B. Cox, CFO, and
 
  Kent B. Thomas, General Counsel,
 
  fax 615-435-1271
 
  email kent.thomas@mapcoexpress.com
 
  mark.cox@mapcoexpress.com
 
    LION OIL COMPANY
7102 Commerce Way,
Brentwood, Tennessee 37027,
Attn:
  Mark B. Cox, CFO, and
 
  Kent B. Thomas, General Counsel,
 
  fax 615-435-1271
 
  email kent.thomas@mapcoexpress.com
 
  mark.cox@mapcoexpress.com
 
    LION OIL TRADING & TRANSPORTATION, INC.
7102 Commerce Way,
Brentwood, Tennessee 37027,
Attn:
  Mark B. Cox, CFO, and
 
  Kent B. Thomas, General Counsel,
 
  fax 615-435-1271
 
  email kent.thomas@mapcoexpress.com
 
  mark.cox@mapcoexpress.com

GOLDMAN SACHS LENDING PARTNERS LLC
Goldman Sachs Lending Partners LLC
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention:     SBD Operations
Email: gsd.link@gs.com and fic c-sbdagency-nydallas @ny.email.gs.com
with a copy to:
Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282-2198
Attention. Anna Ostrovsky

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1
List of Existing LOCs

                          L/C NOS.   Bank   Beneficiary   Amount  
 
                       
CPCS-792814
  J.P. Morgan Chase Bank, N.A.   Saudi Arabian Oil Company   $ 75,018,958.34  
 
                       
CPCS-780419
  J.P. Morgan Chase Bank, N.A.   Chevron Products Company   $ 11,000,000.00  
 
                       
CPCS-901495
  J.P. Morgan Chase Bank, N.A.   Trafigura   $ 13,969,928.80  

 

 



--------------------------------------------------------------------------------



 



Schedule 4.1
Jurisdictions of Organization and Qualification

      Party   Jurisdiction of Organization
Delek US Holdings, Inc.
  Delaware
Delek Refining, Inc.
  Delaware
Delek U.S. Refining GP, LLC
  Texas
Delek Refining, Ltd.
  Texas
Delek Land Texas, Inc.
  Texas
Delek Pipeline Texas, Inc.
  Texas
MPC Land Acquisition, Inc.
  Texas
MPC Pipeline Acquisition, Inc.
  Texas
Lion Oil Company
  Arkansas
J. Christy Construction Co., Inc.
  Arkansas
Lion Oil Trading & Transportation, Inc.
  Arkansas
Magnolia Pipeline Company
  Arkansas
El Dorado Pipeline Company
  Arkansas

 

2



--------------------------------------------------------------------------------



 



Schedule 4.2
Equity Interests and Ownership
Ownership Interest Prior to Acquisition

              Percent owned directly       or indirectly by Delek US   Issuer  
Holdings, Inc.  
Delek US Holdings, Inc.
       
Delek Refining, Inc.
    100 %
Delek U.S. Refining, GP LLC
    100 %
Delek Refining Ltd.
  0.1% of General Partner Units  
Delek Refining, Ltd.
  99.9% of Limited Partner Units  
Delek Land Texas, Inc.
    100 %
MPC Land Acquisition, Inc.
    100 %
Delek Pipeline Texas, Inc.
    100 %
MPC Pipeline Acquisition, Inc.
    100 %

Ownership Interest after Giving Effect to Acquisition

              Delek US Holdings, Inc.       Percent owned directly or   Issuer  
indirectly  
Delek Refining, Inc.
    100 %
Delek U.S. Refining, GP LLC
    100 %
Delek Refining, Ltd.
  0.1% of General Partner Units  
Delek Refining, Ltd.
  99.9% of Limited Partner Units  
Delek Land Texas, Inc.
    100 %
MPC Land Acquisition, Inc.
    100 %
Delek Pipeline Texas, Inc.
    100 %
MPC Pipeline Acquisition, Inc.
    100 %
Lion Oil Company
    88.25 %
J. Christy Construction Co., Inc.
    88.25 %
Lion Oil Trading & Transportation, Inc.
    88.25 %
Magnolia Pipeline Company
    88.25 %
El Dorado Pipeline Company
    88.25 %

 

3



--------------------------------------------------------------------------------



 



(BASS LOGO) [c20260c2026001.gif]

150 Third Avenue South, Suite 2800
Nashville, TN 37201
(615) 742-6200
April 29, 2011
Goldman Sachs Lending Partners LLC
200 West Street
New York, NY 10282-2198
Ladies and Gentlemen:
We have acted as counsel to Delek US Holdings, Inc., a Delaware corporation
(“Holdings”), in connection with the transactions that are the subject of the
Reimbursement Agreement, as defined below. Capitalized terms used but not
otherwise defined herein have the same meanings as in the Reimbursement
Agreement.
This opinion letter is being delivered to you pursuant to Section 3.1(i) of the
Reimbursement Agreement.
In connection with this opinion, we have examined the following documents
(collectively, the “Transaction Documents”):
(1) that certain Reimbursement and Guaranty Agreement dated April 29, 2011, by
and among Goldman Sachs Lending Partners LLC, a Delaware limited liability
company (“Goldman”), by Holdings, Lion Oil Company, an Arkansas corporation
(“Lion”), Lion Oil Trading & Transportation, Inc., an Arkansas corporation
(“LOTT”) (the “Reimbursement Agreement”); and
(2) that certain Pledge and Security Agreement of even date with the
Reimbursement Agreement, executed Holdings, Lion and LOTT in favor of Goldman
(the “Security Agreement”).
We have also reviewed the certificate of incorporation and bylaws of Holdings
(collectively, the “Organizational Documents”), such corporate records of
Holdings, such certificates of public officials and such other matters regarding
Holdings as we have deemed necessary or appropriate for purposes of this opinion
letter. As to factual matters, we have assumed the correctness of and relied
upon statements and other representations of Holdings and the officers thereof
set forth in the Transaction Documents and in certificates provided pursuant to
or in connection with the Transaction Documents or otherwise provided to us, and
upon certificates of public officials, and we have made no independent inquiries
or investigations. For purposes of the opinions on the existence and good
standing of Holdings, we have relied solely upon a certificate of existence of
recent date, issued by the Delaware Secretary of State.

 

 



--------------------------------------------------------------------------------



 



Goldman Sachs Lending Partners LLC
April 29, 2011
Page 2
In making such examination and in expressing our opinions, we have further
assumed, without investigation or inquiry:
(a) the due organization and existence of all parties to the Transaction
Documents, except to the extent that we express an opinion in Paragraph 1 below
regarding the existence of Holdings,
(b) the legal capacity of all natural persons,
(c) the due authorization of the Transaction Documents by all parties thereto,
except to the extent that we express an opinion in Paragraph 1 below regarding
the authorization of the Transaction Documents by Holdings,
(d) the due execution and delivery of the Transaction Documents by all parties
thereto, except to the extent that we express an opinion in Paragraph 2 below
regarding the execution and delivery of the Transaction Documents by Holdings,
(e) that all parties to the Transaction Documents have the legal right, power
and authority to enter into the Transaction Documents and to consummate the
transactions contemplated thereby, except to the extent that we express an
opinion in Paragraph 1 below regarding the corporate power and corporate
authority of Holdings,
(f) that all signatures on any executed documents furnished to us, other than
signatures by or on behalf of Holdings, are genuine, all original documents
submitted to us are authentic originals and all certified or other reproductions
of documents submitted to us conform to the original documents,
(g) that the indebtedness incurred and obligations undertaken pursuant to the
Transaction Documents have been incurred and undertaken for adequate
consideration,
(h) that all property descriptions used in the Transaction Documents accurately
and sufficiently describe the subject property, and
(i) that to the extent that attachment of the security interests of the
Transaction Documents is governed by the law of any jurisdiction other than
Tennessee, such security interests have attached under such law.

 

 



--------------------------------------------------------------------------------



 



Goldman Sachs Lending Partners LLC
April 29, 2011
Page 3
Based upon the foregoing and subject to the assumptions, limitations and
qualifications herein set forth, we are of the opinion that:
1. Holdings is a validly existing Delaware corporation, in good standing under
the laws of Delaware. Holdings has all necessary corporate power and corporate
authority to execute and deliver the Transaction Documents and to enter into and
perform its obligations thereunder. The execution and delivery of the
Transaction Documents and the performance and observance of the provisions
thereof by Holdings have been properly authorized by all necessary corporate
actions on the part of Holdings.
2. The Transaction Documents have been duly executed and delivered by Holdings.
3. The execution, delivery and, where applicable, recording, of the Transaction
Documents, and the consummation of the financing transaction that is the subject
thereof, do not (a) violate any law or regulation of the State of Tennessee,
United States of America or the Delaware General Corporation Law, (b) contravene
the Organizational Documents of Holdings and (c) constitute a default under or
breach of the terms of, or an event that, with the lapse of time or giving of
notice, or both, would constitute a default under or breach of, or require the
consent (which consent, as of the date hereof, has not been obtained) of any
person under the terms of, the Aron Agreement or the Financing Agreement (as
defined in the Reimbursement Agreement).
4. No authorization, consent, approval or other action by or filing with any
governmental authority of the State of Tennessee, the United States of America
or the Delaware General Corporation Law is required under for the execution and
delivery of the Transaction Documents by Holdings.
5. The Security Agreement is effective to create an enforceable security
interest in the interest of Holdings in the personal property described therein
to the extent that a security interest therein may be created under provisions
of the Uniform Commercial Code as in effect in Tennessee (the “Tennessee UCC”).
6. Assuming that the Collateral Account (as defined in the Security Agreement)
is a demand, time, savings, passbook, or similar account maintained with an
organization that is engaged in the business of banking, and that Goldman is
Citibank, N.A.’s customer with respect to the Collateral Account, Goldman shall
have “control” within the meaning of Section 9-104 of the Tennessee UCC over the
Collateral Account.
7. Assuming that Holdings applies any proceeds received by it pursuant to the
Reimbursement Agreement in compliance with the applicable requirements of the
Reimbursement Agreement, the extensions of credit contemplated by the
Reimbursement Agreement do not violate the provisions of Regulations T, U or X
of the Board of Governors of the Federal Reserve System.

 

 



--------------------------------------------------------------------------------



 



Goldman Sachs Lending Partners LLC
April 29, 2011
Page 4
8. Holdings is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
The opinions expressed herein are limited to the laws of Tennessee, the Delaware
General Corporation Law and the federal laws of the United States of America.
Our opinions regarding existence, corporate power, corporate authority, the
authorization, execution and delivery of documents and other matters of
corporate law, are based solely upon our review of the latest unofficial
compilations of the Delaware General Corporation Law that were available to us,
and we have not examined any other Delaware statutes or any court decisions from
Delaware.
We express no opinion as to the enforceability of the choice of law provisions
contained in the Transaction Documents under the laws of New York or Tennessee,
nor, assuming such provisions would be enforceable under the choice-of-law
principles of New York and Tennessee, do we state any opinion as to the
enforceability of the Transaction Documents under the internal laws of New York.
Notwithstanding the foregoing, you have requested us to examine the Transaction
Documents and provide you with the opinions set forth above assuming, solely for
purposes of such opinions, that the internal laws of Tennessee would govern
them. If the Transaction Documents were to be governed by the internal laws of
Tennessee, our opinions would be as set forth herein. We note that if a court of
competent jurisdiction determines one or more of the Transaction Documents to be
unenforceable under the laws of New York, then such Transaction Documents may
not be enforced by Tennessee courts under applicable Tennessee conflict of law
principles.
The opinions expressed herein are qualified as follows:
(a) The validity, binding nature and enforceability of any liability,
obligation, instrument, document or agreement are subject to (i) applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance,
fraudulent transfer and other federal and state laws affecting the rights and
remedies of creditors, and (ii) general principles of equity (including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief and
other equitable remedies), whether applied in a proceeding at law or in equity.
(b) We express no opinion with respect to any matters that would require us to
perform a mathematical calculation or make a determination as to financial or
accounting matters (including but not limited to compliance or noncompliance
with financial covenants or ratios).
Our opinion is rendered as of the date hereof and we assume no obligation to
advise you of changes in law or fact (or the effect thereof on the opinions
expressed herein) that hereafter may come to our attention.

 

 



--------------------------------------------------------------------------------



 



Goldman Sachs Lending Partners LLC
April 29, 2011
Page 5
As used herein, “knowledge”, “known to us”, “to our knowledge” and any similar
expression refer solely to the current, actual knowledge, acquired during the
course of the representation described in the introductory paragraph of this
letter, of those attorneys in this firm who have rendered legal services in
connection with such representation (excluding any lawyers whose involvement has
been limited to reviewing this opinion as part of our firm’s opinion review
procedure).
The opinions rendered herein are solely for the benefit of Goldman and its
successors and assigns in connection with the transactions that are the subject
of the Transaction Documents, and this opinion letter may not be delivered to or
relied upon by any other person nor quoted or reproduced in any report or other
document without our prior written consent in each case; provided, however, that
a copy of this opinion letter may be furnished to your regulators, accountants,
attorneys and other professional advisors for the purpose of confirming its
existence, and this opinion letter may be disclosed in connection with any legal
or regulatory proceeding relating to the subject matter hereof.

            Very truly yours,
                     

 

 



--------------------------------------------------------------------------------



 



FORM OF CLOSING DATE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:
1. I am the chief executive officer of Delek US Holdings, Inc. (“DUHI”) and Lion
Oil Trading & Transportation, Inc. (“LOTT”)].
2. I have reviewed the terms of Section 3 of the Reimbursement and Guaranty
Agreement, dated as of April 29, 2011 (as it may be amended, supplemented or
otherwise modified, the “Reimbursement Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
DUHI, LOTT and LION OIL COMPANY and GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman
Sachs”), and the definitions and provisions contained in such Reimbursement
Agreement relating thereto, and in my opinion I have made, or have caused to be
made under my supervision, such examination or investigation as is necessary to
enable me to express an informed opinion as to the matters referred to herein.
3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of DUHI and LOTT, that as of the date hereof:
(i) the representations and warranties contained in each of the Credit Documents
are true, correct and complete in all material respects on and as of the Closing
Date to the same extent as though made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties are true, correct and
complete in all respects on and as of such earlier date;
(ii) no injunction or other restraining order shall have been issued and no
hearing to cause an injunction or other restraining order to be issued shall be
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the borrowing contemplated hereby; and
(iii) no event has occurred and is continuing or would result from the
consummation of the financing contemplated hereby that would constitute an Event
of Default or a Default.
4. Attached as Annex A hereto are true and complete (and, where applicable,
executed and conformed) copies of each of the Related Agreements, and I have
reviewed the terms of each of such documents and in my opinion I have made, or
have caused to be made under my supervision, such examination or investigation
as is necessary to enable me to express an informed opinion as to the matters
referred to in paragraph 3.
5. Each Obligor has requested Bass, Berry & Sims PLC to deliver to Goldman Sachs
on the Closing Date favorable written opinions setting forth substantially the
matters in the opinions designated in Exhibit A annexed to the Reimbursement
Agreement, and as to such other matters as Goldman Sachs may reasonably request.
6. Attached hereto as Annex B are true, complete and correct copies of (a) the
Historical Financial Statements, and (b) the Projections.
[Signature page to follow.]

 

 



--------------------------------------------------------------------------------



 



The foregoing certifications are made and delivered as of April  _____, 2011.

         
 
 
 
Name: Mark B. Cox    
 
  Title: Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



FORM OF SOLVENCY CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1. I am the chief financial officer of DELEK US HOLDINGS, INC., a Delaware
corporation (“DUHI”) and LION OIL COMPANY, an Arkansas corporation (“Lion”).
2. Reference is made to that certain Reimbursement and Guaranty Agreement, dated
as of April 29, 2011 (as it may be amended, supplemented or otherwise modified,
the “Reimbursement Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among DUHI, Lion
and LION OIL TRADING & TRANSPORTATION, INC., an Arkansas corporation (“LOTT”
and, together with DUHI and Lion the “Obligors”) and GOLDMAN SACHS LENDING
PARTNERS LLC.
3. I have reviewed the terms of Sections 3 and 4 of the Reimbursement Agreement
and the definitions and provisions contained in the Reimbursement Agreement
relating thereto, together with each of the Related Agreements, and, in my
opinion, have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.
4. Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the transactions contemplated by the Related Agreements, the relating financing
and the other transactions contemplated by the Credit Documents and the Related
Agreements: (a) DUHI and its Subsidiaries, taken as a whole, are Solvent, and
(b) Lion and its Subsidiaries, taken as a whole, are Solvent.
[Signature page to follow.]

 

 



--------------------------------------------------------------------------------



 



The foregoing certifications are made and delivered as of April  _____, 2011.

         
 
 
 
Name: Mark B. Cox    
 
  Title: Chief Executive Officer    

 

2



--------------------------------------------------------------------------------



 



EXECUTION VERSION
PLEDGE AND SECURITY AGREEMENT
dated as of April 29, 2011
between
EACH OF THE GRANTORS PARTY HERETO
and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Collateral Agent

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
       
SECTION 1. DEFINITIONS; GRANT OF SECURITY
    1  
1.1 General Definitions
    1  
1.2 Definitions; Interpretation
    4  
 
       
SECTION 2. GRANT OF SECURITY
    5  
2.1 Grant of Security
    5  
2.2 Certain Limited Exclusions
    6  
 
       
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
    6  
3.1 Security for Obligations
    6  
3.2 Continuing Liability Under Collateral
    6  
3.3 Offtake Agreement
    7  
 
       
SECTION 4. CERTAIN PERFECTION REQUIREMENTS
    7  
4.1 Delivery Requirements
    7  
4.2 Notice
    7  
 
       
SECTION 5. REPRESENTATIONS AND WARRANTIES
    8  
5.1 Grantor Information & Status
    8  
5.2 Ownership of Collateral and Absence of Other Liens
    8  
5.3 Status of Security Interest
    9  
5.4 Goods & Receivables
    9  
 
       
SECTION 6. COVENANTS AND AGREEMENTS
    10  
6.1 Grantor Information & Status
    10  
6.2 Ownership of Collateral and Absence of Other Liens
    10  
6.3 Status of Security Interest
    10  
6.4 Goods & Receivables
    10  
6.5 Supply Paths for Foreign and Domestic Offshore Crudes
    12  
 
       
SECTION 7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES
    12  
7.1 Access; Right of Inspection; Information
    12  
7.2 Further Assurances
    12  
 
       
SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
    13  
8.1 Power of Attorney
    13  
8.2 No Duty on the Part of Collateral Agent or Secured Parties
    14  
 
       
SECTION 9. REMEDIES
    14  
9.1 Generally
    14  
9.2 Application of Proceeds
    16  
9.3 Sales on Credit
    16  
9.4 Offtake Agreement
    16  
9.5 Further Provisions
    17  
 
       
SECTION 10. COLLATERAL AGENT
    17  
 
       
SECTION 11. CONTINUING SECURITY INTEREST
    17  
 
       
SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
    18  
 
       
SECTION 13. MISCELLANEOUS
    18  
 
       
SCHEDULE 5.1 — GENERAL INFORMATION
       
 
       
SCHEDULE 5.4 — FINANCING STATEMENTS
       

 

i



--------------------------------------------------------------------------------



 



This PLEDGE AND SECURITY AGREEMENT, dated as of April 29, 2011 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between DELEK US HOLDINGS, INC., a Delaware corporation (“DUHI”),
LION OIL COMPANY, an Arkansas corporation (“Lion”), LION OIL TRADING &
TRANSPORTATION, INC., an Arkansas corporation (“LOTT” and, together with DUHI
and Lion, the “Grantors”) and GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman
Sachs”), as collateral agent for the Secured Parties (as herein defined) (in
such capacity as collateral agent, together with its successors and permitted
assigns, the “Collateral Agent”).
RECITALS:
WHEREAS, reference is made to (i) that certain Reimbursement and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Reimbursement
Agreement”), by and among the Grantors and Goldman Sachs and (ii) the Master
Supply and Offtake Agreement, dated as of the date hereof (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Offtake
Agreement”) among J. Aron & Company (“Aron”), Lion and LOTT;
WHEREAS, in consideration of the extensions of credit and other accommodations
of Goldman Sachs as set forth in the Reimbursement Agreement and of Aron as set
forth in the Offtake Agreement, each Grantor has agreed to provide collateral
security as set forth herein; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:
SECTION 1. DEFINITIONS; GRANT OF SECURITY.
1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:
“Agreement” shall have the meaning set forth in the preamble.
“April Shipment” means the shipment of approximately 550,000 net barrels of
Arabian Light crude oil from Saudi Arabian Oil Company to LOTT, owned by LOTT on
the date hereof and expected to be delivered to the Louisiana Offshore Oil Port
on or about May 3, 2011.
“Aramco Agreement” means certain Crude Oil Sales Agreement, dated as of May 1,
2010, between Saudi Arabian Oil Company and LOTT, as amended, amended and
restated, supplemented or otherwise modified.
“Aron” shall have the meaning set forth in the recitals.
“Assigned Agreements” shall mean all agreements and contracts to which Lion
and/or LOTT is a party covering the purchase, sale, distribution, loading,
unloading, storing, shipping, transshipping, manufacturing or processing of
Inventory, including without limitation the Aramco Agreement, but excluding the
Offtake Agreement, as each such agreement may be amended, supplemented or
otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------



 



“Cash Proceeds” shall have the meaning assigned in Section 9.5.
“Collateral” shall mean all of the personal property of the Grantors in which
they grant a security interest under Section 2.1, including all of their right,
title and interest in, to and under such personal property; provided, however,
“Collateral” shall not include (a) any Excluded Receivables or (b) any Proceeds
of Inventory if such Proceeds are Excluded Receivables.
“Collateral Account” shall mean the segregated, interest-bearing bank account
number ******** maintained at Citibank, N.A. by Goldman Sachs for the benefit of
DUHI.
“Collateral Agent” shall have the meaning set forth in the preamble.
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Control” shall mean control within the meaning of Section 9-104 of the UCC.
“Documents” shall mean all “documents” (as defined in the UCC) now owned or
hereafter acquired by Lion or LOTT covering or relating to any Inventory,
including all documents of title, bills of lading (including Bill of Lading
No. VELA03 2011411042 / Nomination key 41104 — 40 dated March 20, 2011 in RAS
TANURA AND JUAYMAH TERMINALS, Saudi Arabia with respect to 550,275 Gross US BBLS
of Arabian Light crude shipped in and upon the Liberian ship called the VEGA
STAR), dock warrants, dock receipts, warehouse receipts, or orders for delivery
of goods, and also any other document which in the regular course of business or
financing is treated as adequately evidencing that such Grantor in possession of
it is entitled to receive, hold and dispose of the document and the goods it
covers.
“DUHI” shall have the meaning set forth in the preamble.
“Event of Default” means an “Event of Default” under and as defined in the
Reimbursement Agreement or an “Event of Default” under and as defined in the
Offtake Agreement.
“Excluded Receivables” means all Receivables and Receivables Records other than
those Receivables and Receivables Records arising from or relating to the
Offtake Agreement under which Aron is the Account Debtor.
“Goldman Sachs” shall have the meaning set forth in the preamble.
“GS Related Parties” shall have the meaning set forth in the Reimbursement
Agreement, but shall not include Aron.

 

2



--------------------------------------------------------------------------------



 



“Indemnitee” shall mean the Collateral Agent, and its and its Affiliates’
officers, partners, directors, trustees, employees, agents.
“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof).
“Inventory” shall mean all “inventory” (as defined in the UCC), now owned or
hereafter acquired by Lion and/or LOTT, wherever located, including without
limitation (i) all hydrocarbons, including but not limited to crude oil and any
products refined, processed, recovered or obtained therefrom, including but not
limited to gasoline, jet fuel, diesel fuels, fuel oil blendstocks, and other
petroleum products of any kind or nature, in all stages of production from raw
materials through work-in-process to finished goods (all of the foregoing being
collectively “hydrocarbon inventory”), (ii) all hydrocarbon inventory located in
vessels, tanks or pipeline systems, including without limitation hydrocarbon
inventory in the Liberian ship, VEGA STAR, and in the LOOP LLC (Louisiana
Offshore Oil Port), LOCAP, Shell Pipeline, Exxon Mobil Pipeline Company,
Magnolia Pipeline, Conoco Phillips, Nustar, Koch, El Dorado Pipeline, West Texas
Gulf Pipeline, Mid-Valley Pipeline, Enterprise Crude Pipeline LLC, Enterprise TE
Products Pipeline Company LLC or Magellan Midstream Partners, L.P. pipelines and
(iii) any hydrocarbon inventory commingled with other hydrocarbons and any
resulting product or mass.
“Lien” shall mean, with respect to any property, any interest in such property
securing an obligation owed to, or a claim by, a Person other than the owner of
the property, whether such interest is based on jurisprudence, statute or
contract, and including but not limited to the lien or security interest arising
from a mortgage, encumbrance, pledge, security agreement, conditional sale or
trust receipt or a lease, consignment or bailment for security purposes. For the
purposes of this Agreement, a Grantor shall be deemed to be the owner of any
property which it has acquired or holds subject to a conditional sale agreement,
financing lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes.
“Lion” shall have the meaning set forth in the preamble.
“LOTT” shall have the meaning set forth in the preamble.
“Offtake Agreement” shall have the meaning set forth in the recitals.
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for Inventory sold or otherwise disposed of, including, without
limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument or General Intangible, together with all of Grantor’s rights,
if any, in any goods or other property giving rise to such right to payment and
all Collateral Support and Supporting Obligations related thereto and all
Receivables Records.
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Lion or LOTT
or any computer bureau or agent from time to time acting for Lion or LOTT or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors, secured
parties or agents thereof, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or non-written forms of information
related in any way to the foregoing or any Receivable.

 

3



--------------------------------------------------------------------------------



 



“Reimbursement Agreement” shall have the meaning set forth in the recitals.
“Secured Documents” shall mean the Reimbursement Agreement and the Offtake
Agreement.
“Secured Obligations” shall have the meaning assigned in Section 3.1.
“Secured Parties” shall mean the GS Related Parties, Aron and the Collateral
Agent.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“United States” shall mean the United States of America.
1.2 Definitions; Interpretation.
(i) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
Chattel Paper, General Intangibles, Goods, Instrument, Inventory, Proceeds,
Record, Supporting Obligations and Tangible Chattel Paper.
(ii) All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Reimbursement Agreement. The incorporation by reference
of terms defined in the Reimbursement Agreement shall survive any termination of
the Reimbursement Agreement until this Agreement is terminated as provided in
Section 11 hereof. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

 

4



--------------------------------------------------------------------------------



 



SECTION 2. GRANT OF SECURITY.
2.1 Grant of Security. (a) Each of Lion and LOTT hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now or hereafter existing or in which
such Grantor now has or hereafter acquires an interest and wherever the same may
be located::
(i) the Assigned Agreements;
(ii) the Inventory;
(iii) all Documents relating to the Inventory;
(iv) all Receivables and Receivables Records, in each case arising from or
relating to the Offtake Agreement;
(v) Insurance;
(vi) all Collateral Records, Collateral Support and Supporting Obligations
relating to any of the foregoing; and
(vii) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
(b) Each of Lion and LOTT hereby grants to the Collateral Agent, for the benefit
of the GS Related Parties, a security interest in and continuing lien on all of
such Grantor’s right, title and interest in, to and under the following, in each
case whether now or hereafter existing or in which such Grantor now has or
hereafter acquires an interest and wherever the same may be located:
(i) the Offtake Agreement;
(ii) all Receivables and Receivables Records arising from or relating to the
Offtake Agreement under which Aron is the Account Debtor;
(iii) all Collateral Records, Collateral Support and Supporting Obligations
relating to any of the foregoing; and
(iv) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
(c) DUHI hereby grants to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in and continuing lien on all of such Grantor’s
right, title and interest in, to and under the Collateral Account, including the
cash balance therein and all Proceeds thereof.

 

5



--------------------------------------------------------------------------------



 



2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 attach to (a) any Excluded Receivables, (b) any Proceeds of
Inventory if such Proceeds are Excluded Receivables, and (c) any Assigned
Agreement to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest in such Assigned
Agreement is prohibited by or in violation of (i) any law, rule or regulation
applicable to such Grantor, or (ii) a term, provision or condition of any such
Assigned Agreement (unless such law, rule, regulation, term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity); provided however that the Collateral shall include (and such security
interest shall attach) immediately at such time as the contractual or legal
prohibition shall no longer be applicable and to the extent severable, shall
attach immediately to any portion of such Assigned Agreement not subject to the
prohibitions specified in (i) or (ii) above; provided further that such
exclusions shall not include any Proceeds of any such Assigned Agreement.
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of the following obligations (the “Secured Obligations”): (i) in the case of
Sections 2.1(a) and 2.1(c) all obligations of every nature of Lion and/or LOTT
from time to time under any Secured Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Grantor, would have accrued on any such obligation, whether or
not a claim is allowed against such Grantor for such interest in the related
bankruptcy proceeding), fees, expenses, indemnification or otherwise and (ii) in
the case of Section 2.1(b), all Obligations (as defined in the Reimbursement
Agreement).
3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any other Secured Party, (ii) each Grantor
shall remain liable under each of the agreements included in the Collateral and
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, and (iii) the
exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral.

 

6



--------------------------------------------------------------------------------



 



3.3 Offtake Agreement.
Lion, LOTT and (by its acceptance hereof as indicated by its signature below)
Aron agree that, unless Goldman Sachs otherwise agrees, and notwithstanding any
provision to the contrary contained in the Offtake Agreement, the amount of the
Receivable with respect to the April Shipment shall not be reduced by credit,
debit, offset, recoupment, counterclaim or any other manner whatsoever, other
than payment in cash held by the Collateral Agent as additional collateral
hereunder or applied to the purchase price payable by LOTT to Saudi Arabian Oil
Company under the Aramco Agreement.
SECTION 4. CERTAIN PERFECTION REQUIREMENTS
4.1 Delivery Requirements. (i) With respect to all Inventory title of which is
evidenced by a Document, (x) the Grantors shall cause all originals of such
Document to be delivered to the Collateral Agent, duly indorsed or in blank,
promptly (and in any event not later than 2 Business Days) after acquiring such
Document (provided that all such Documents relating to Inventory owned by LOTT
on the date hereof (including without limitation the April Shipment) shall be
delivered to the Collateral Agent, duly indorsed or in blank, on the date
hereof), and (y) from time to time thereafter, whenever such Inventory is in the
possession of a bailee (unless such possession is reasonably expected to occur
for a period shorter than 3 Business Days) for the purpose of the ultimate sale
or exchange of such Inventory or loading, unloading, storing, shipping,
transshipping, manufacturing, processing, or otherwise dealing with such
Inventory in a manner preliminary to its sale or exchange, and such bailee has
issued a Document for such Inventory, the Grantors shall cause all originals of
such Document to be delivered to the Collateral Agent, duly indorsed or in
blank, promptly (and in any event not later than 2 Business Days) after Grantors
receive such Document. From time to time upon the reasonable request of any
Grantor, the Collateral Agent shall release any Document in its possession to
enable such Grantor to effect any transaction referred to in clause (y) of the
preceding sentence. Notwithstanding the foregoing or anything in Section 5.3(ii)
to the contrary, (i) Collateral Agent acknowledges that no Documents are being
delivered to the Collateral Agent on the date hereof and that failure to so
deliver any Document in and of itself shall not be a breach of the terms of this
Agreement and (ii) each of the Grantors and the Collateral Agent agree to use
commercially reasonably efforts to promptly after the date hereof establish
arrangements whereby any bills of lading with respect to any shipment of crude
oil to any Grantor or its Subsidiaries shall be delivered to, and held by, the
Collateral Agent or its designee until such time as the Collateral Agent shall
release such bill of lading in accordance with the preceding sentence.
(ii) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Collateral Agent all such
Instruments or Tangible Chattel Paper to the Collateral Agent duly indorsed in
blank within 2 Business Days of Grantor acquiring rights therein.
4.2 Notice. Each Grantor shall promptly inform the Collateral Agent of its
acquisition of any Collateral for which any action is required by Section 4.1
hereof.

 

7



--------------------------------------------------------------------------------



 



SECTION 5. REPRESENTATIONS AND WARRANTIES.
Each Grantor hereby represents and warrants, on the date hereof, that:
5.1 Grantor Information & Status.
(i) Schedule 5.1(A) & (B) (as such schedule may be amended or supplemented from
time to time) sets forth under the appropriate headings: (1) the full legal name
of such Grantor, (2) all trade names or other names under which such Grantor
currently conducts business, (3) the type of organization of such Grantor,
(4) the jurisdiction of organization of such Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where the chief
executive office or its sole place of business (or the principal residence if
such Grantor is a natural person) is located.
(ii) except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) and has not done business under any other name, in each case,
within the past five (5) years;
(iii) such Grantor has been duly organized and is validly existing as an entity
of the type as set forth opposite such Grantor’s name on Schedule 5.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 5.1(A) and remains duly existing as such. Such Grantor has not filed
any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction;
(iv) no Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC); and
(v) no Grantor has performed any acts or is party to any agreements which might
prevent the Collateral Agent from enforcing any of the terms of this Agreement
or which would limit the Collateral Agent in any such enforcement.
5.2 Ownership of Collateral and Absence of Other Liens.
(i) it has good and merchantable title to the Collateral purported to be owned
by it, free and clear of any and all Liens, rights or claims of all other
Persons, including, without limitation, liens arising as a result of such
Grantor becoming bound (as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person; and it does not hold any
Inventory on consignment.
(ii) other than any financing statements filed in favor of the Collateral Agent,
no effective financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office Other than the Collateral Agent and any
automatic control in favor of the bank maintaining the Collateral Account, no
Person is in Control of the Collateral Account, other than Permitted Liens;
(iii) and no Inventory is in the possession of any Person (other than such
Grantor) asserting any claim thereto or security interest therein, other than
under this Agreement and the Secured Documents.

 

8



--------------------------------------------------------------------------------



 



5.3 Status of Security Interest.
(i) upon the filing of financing statements naming each Grantor as “debtor” and
the Collateral Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule 5.4 hereof (as
such schedule may be amended or supplemented from time to time), the security
interest of the Collateral Agent in all Collateral that can be perfected by the
filing of a financing statement under the Uniform Commercial Code as in effect
in any jurisdiction will constitute a valid, perfected, first priority Liens.
The deposit account control agreement entered into on the date hereof among the
Collateral Agent, DUHI and the bank maintaining the Collateral Account is
effective to establish the Collateral Agent’s Control of the Collateral Account;
(ii) the Grantors have delivered or caused to be delivered to the Collateral
Agent, duly indorsed or in blank, all originals of Documents evidencing title to
Inventory owned by Lion and LOTT that is located on ships on the date hereof to
the extent required under this Agreement;
(iii) no authorization, consent, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other
Person is required for either (i) the pledge or grant by any Grantor of the
Liens purported to be created in favor of the Collateral Agent hereunder or
(ii) the exercise by Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except for the filings contemplated by clause
(a) above; and
(iv) each Grantor is in compliance with its obligations under Section 4 hereof.
5.4 Goods & Receivables.
(i) each Receivable (a) is and will be the legal, valid and binding obligation
of the Account Debtor in respect thereof, representing an unsatisfied obligation
of such Account Debtor, (b) is and will be enforceable in accordance with its
terms, (c) is not and will not be subject to any credits, rights of recoupment,
setoffs, defenses, taxes, counterclaims (except with respect to refunds, returns
and allowances in the ordinary course of business with respect to damaged
merchandise, and except as provided in the Offtake Agreement) and (d) is and
will be in compliance with all applicable laws, whether federal, state, local or
foreign;
(ii) no Goods now or hereafter produced by any Grantor and included in the
Collateral have been or will be produced in violation of the requirements of the
Fair Labor Standards Act, as amended, or the rules and regulations promulgated
thereunder;
(iii) all of Lion’s and LOTT’s Inventory is in good condition, is free from
damage caused by casualty and is located at (i) Lion’s refinery in El Dorado,
Arkansas, (ii) in pipelines or tanks connected, directly or indirectly to such
refinery, or (iii) in-transit to such pipelines, tanks or refinery in the
ordinary course of business.

 

9



--------------------------------------------------------------------------------



 



SECTION 6. COVENANTS AND AGREEMENTS.
Each Grantor hereby covenants and agrees that:
6.1 Grantor Information & Status.
(i) Without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Reimbursement Agreement, it shall not change such
Grantor’s name, identity, corporate structure (e.g. by merger, consolidation,
change in corporate form or otherwise), chief executive office, type of
organization or jurisdiction of organization or establish any trade names unless
it shall have (a) notified the Collateral Agent in writing at least thirty
(30) days prior to any such change or establishment, identifying such new
proposed name, identity, corporate structure, chief executive office,
jurisdiction of organization or trade name and providing such other information
in connection therewith as the Collateral Agent may reasonably request and
(b) taken all actions necessary or advisable to maintain the continuous
validity, perfection and the same or better priority of the Collateral Agent’s
security interest in the Collateral granted or intended to be granted and agreed
to hereby, which in the case of any merger or other change in corporate
structure shall include, without limitation, executing and delivering to the
Collateral Agent a completed Pledge Supplement together with all Supplements to
Schedules thereto, upon completion of such merger or other change in corporate
structure confirming the grant of the security interest hereunder.
6.2 Ownership of Collateral and Absence of Other Liens.
(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein; and
(ii) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a Material Adverse Effect on the value of the Collateral or any
portion thereof, the ability of any Grantor or the Collateral Agent to dispose
of the Collateral or any portion thereof, or the rights and remedies of the
Collateral Agent in relation thereto, including, without limitation, the levy of
any legal process against the Collateral or any portion thereof.
6.3 Status of Security Interest. Each Grantor shall maintain the security
interest of the Collateral Agent hereunder in all Collateral as valid,
perfected, first priority Liens.
6.4 Goods & Receivables.
(i) it shall not deliver any Document evidencing any Inventory to any Person
other than the issuer of such Document to claim the Goods evidenced thereby or
the Collateral Agent or as permitted by Section 4.1; it shall not permit
Inventory owned by it to be located at any location except for the locations
referred to in Section 5.4(iii); and it shall not take by consignment material
quantities of Goods of the same type as the Inventory;
(ii) it shall preserve and keep the Inventory owned by it at all times in good
condition in all material respects so that its value and the security interest
created hereby shall at no time become materially impaired; and it shall not do
or permit anything to be done to the Collateral that may reasonably be expected
to violate the terms of any insurance covering the Collateral or any part
thereof;

 

10



--------------------------------------------------------------------------------



 



(iii) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;
(iv) other than in the ordinary course of business (i) it shall not amend,
modify, terminate or waive any provision of any Receivable in any manner which
could reasonably be expected to have a material adverse effect on the value of
such Receivable; (ii) following and during the continuation of an Event of
Default, such Grantor shall not (w) grant any extension or renewal of the time
of payment of any Receivable, (x) compromise or settle any dispute, claim or
legal proceeding with respect to any Receivable for less than the total unpaid
balance thereof, (y) release, wholly or partially, any Person liable for the
payment thereof, or (z) allow any credit or discount thereon;
(v) it shall observe and comply in all material respects with all laws,
statutes, ordinances, rules, regulations, judgments, decrees, franchises,
permits, licenses, certificates and requirements of all federal, state, parish,
county, municipal and other governmental agencies, departments, commissions,
boards, courts and authorities applicable to the Collateral owned by it; and it
shall pay prior to delinquency all taxes, levies, license fees, assessments, and
other impositions levied on the Collateral or any part thereof, unless properly
disputed and pursued in the appropriate administrative or judicial forum;
(vi) at any time following the occurrence and during the continuation of an
Event of Default, the Collateral Agent may: (i) direct the Account Debtors under
any Receivables to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Collateral Agent; (ii) notify, or require any
Grantor to notify, each Person maintaining a lockbox or similar arrangement to
which Account Debtors under any Receivables have been directed to make payment
to remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (iii) enforce, at the expense of such
Grantor, collection of any such Receivables, in the same manner and to the same
extent as such Grantor might have done. If the Collateral Agent notifies any
Grantor that it has elected to collect the Receivables in accordance with the
preceding sentence, any payments of Receivables received by such Grantor shall
be forthwith (and in any event within 2 Business Days) deposited by such Grantor
in the exact form received, duly indorsed by such Grantor to the Collateral
Agent if required, in an account notified by the Collateral Agent to such
Grantor to be maintained under the sole dominion and control of the Collateral
Agent, and until so turned over, all amounts and proceeds (including checks and
other instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon; and
(vii) the Grantors shall not request or cause or permit to be issued any
Document evidencing title to Inventory (other than Vega Star bills of lading)
unless requested by Collateral Agent or otherwise in the ordinary course of
business and consistent with past practice.

 

11



--------------------------------------------------------------------------------



 



6.5 Supply Paths for Foreign and Domestic Offshore Crudes.
Lion and LOTT shall use commercially reasonable efforts to continue to use the
supply paths to Lion’s refinery in El Dorado, Arkansas that they have heretofore
described to the Collateral Agent for substantially all of the Inventory;
provided that upon Lion or LOTT becoming aware of, or determining to make, any
material changes to the use of such supply paths, Lion or LOTT shall, as
applicable, promptly notify the Collateral Agent thereof.
SECTION 7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES.
7.1 Access; Right of Inspection; Information.
The Collateral Agent shall at all times have full and free access during normal
business hours to all the books, correspondence and records of each Grantor, and
the Collateral Agent and its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and each Grantor agrees to render to the
Collateral Agent, at such Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The Collateral
Agent and its representatives shall at all times also have the right to enter
any premises of each Grantor and inspect any property of each Grantor where any
of the Collateral of such Grantor granted pursuant to this Agreement is located
for the purpose of inspecting the same, observing its use or otherwise
protecting its interests therein. The Grantors shall furnish information
concerning the Collateral at such reasonable times and as often as the
Collateral Agent may reasonably request, including without limitation schedules
describing the Inventory included in the Collateral, in form satisfactory to the
Collateral Agent, by location (showing Inventory in transit, and Inventory in
the possession of third parties), by class (raw material, work-in-process and
finished goods), by product type, and by volume on hand, and reconciliations
between the amounts shown in the Grantors’ general ledgers and financial
statements and such schedules.
7.2 Further Assurances.
(i) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:
(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Collateral Agent may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;
(ii) at any reasonable time, upon request by the Collateral Agent, assemble the
Collateral and allow inspection of the Collateral by the Collateral Agent, or
persons designated by the Collateral Agent;
(iii) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral; and

 

12



--------------------------------------------------------------------------------



 



(iv) furnish the Collateral Agent with such information regarding the
Collateral, including, without limitation, the location thereof, as the
Collateral Agent may reasonably request from time to time.
(ii) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent herein. Each
Grantor shall furnish to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail.
SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:
(i) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Reimbursement Agreement;
(ii) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(iii) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;
(iv) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;
(v) to prepare and file any UCC financing statements against such Grantor as
debtor;

 

13



--------------------------------------------------------------------------------



 



(vi) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and
(vii) generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
8.2 No Duty on the Part of Collateral Agent or Secured Parties
(i) . The powers conferred on the Collateral Agent hereunder are solely to
protect the interests of the Secured Parties in the Collateral and shall not
impose any duty upon the Collateral Agent or any other Secured Party to exercise
any such powers. The Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
SECTION 9. REMEDIES.
9.1 Generally.
(i) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:
(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;
(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;
(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

 

14



--------------------------------------------------------------------------------



 



(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.
(ii) The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent to the portion
of the Collateral being privately sold is of a kind that is customarily sold on
a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Collateral Agent hereunder.
(iii) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
(iv) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

15



--------------------------------------------------------------------------------



 



9.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale
of, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Collateral Agent against,
the Secured Obligations in the following order of priority: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Collateral Agent and its agents and
counsel, and all other expenses, liabilities and advances made or incurred by
the Collateral Agent in connection therewith, and all amounts for which the
Collateral Agent is entitled to indemnification hereunder (in its capacity as
the Collateral Agent and not in its individual capacity) and all advances made
by the Collateral Agent hereunder for the account of the applicable Grantor, and
to the payment of all costs and expenses paid or incurred by the Collateral
Agent in connection with the exercise of any right or remedy hereunder or under
the Reimbursement Agreement, all in accordance with the terms hereof or thereof;
second, to the extent of any excess of such proceeds, subject to Section 9.4, to
the payment of all other Secured Obligations for the ratable benefit of the
Secured Parties other than the Collateral Agent; and third, to the extent of any
excess of such proceeds, to the payment to or upon the order of the applicable
Grantor or to whosoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct.
9.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.
9.4 Offtake Agreement. By reason of the fact that the Collateral consisting of
rights under the Offtake Agreement secure Secured Obligations owing to the GS
Related Parties but not Secured Obligations owing to Aron, the benefits of the
Receivables arising under the Offtake Agreement shall (unless otherwise agreed
by Goldman Sachs and Aron) be shared by them ratably in connection with the
exercise of any remedies hereunder and under the Offtake Agreement by
determining their respective ratable shares of such Receivables (calculated as
if such Receivables did secure all of the Secured Obligations owing to them) and
applying the share of the Proceeds of such Receivables allocable to the GS
Related Parties under clause second of Section 9.2, it being acknowledged and
agreed that Aron, as the Account Debtor with respect to such Receivables, may
derive its corresponding benefit by exercising its right of set-off under the
Offtake Agreement against an amount up to but not exceeding its ratable share
(calculated as aforesaid) of such Receivables (calculated as aforesaid). If any
Event of Default shall have occurred and be continuing, the Collateral Agent may
apply the balance from the Collateral Account or instruct the bank at which the
Collateral Account is maintained to pay the balance of the Collateral Account to
or for the benefit of the Collateral Agent.

 

16



--------------------------------------------------------------------------------



 



9.5 Further Provisions. The Collateral Agent, instead of exercising the power of
sale herein conferred upon it, may proceed by a suit or suits to foreclose the
security interest created hereby and sell the Collateral or any portion thereof
under a judgment of a court or courts of competent jurisdiction. For purposes of
Louisiana executory process procedures, each Grantor acknowledges the Secured
Obligations and does hereby confess judgment in favor of the Collateral Agent
for the full amount of the Secured Obligations. Each Grantor agrees that upon
the occurrence of an Event of Default the Collateral Agent may cause the
Collateral to be seized and sold under executory or ordinary process, at the
Collateral Agent’s sole option, without appraisement, appraisement being hereby
expressly waived, as an entirety or in parcels as the Collateral Agent may
determine, to the highest bidder for cash, and otherwise exercise the rights,
powers and remedies afforded herein and under applicable Louisiana law. Any and
all declarations of fact made by authentic act before a Notary Public in the
presence of two witnesses by a person declaring that such facts lie within his
knowledge shall constitute authentic evidence of such facts for the purpose of
executory process. Each Grantor hereby waives in favor of the Collateral Agent:
(a) the benefit of appraisement as provided in Louisiana Code of Civil Procedure
Articles 2332, 2336, 2723 and 2724, and all other laws conferring the same;
(b) the demand and three days delay accorded by Louisiana Code of Civil
Procedure Article 2721; (c) the notice of seizure required by Louisiana Code of
Civil Procedure Articles 2293 and 2721; (d) the three days delay provided by
Louisiana Code of Civil Procedure Articles 2331 and 2722; and (e) the benefit of
the other provisions of Louisiana Code of Civil Procedure Articles 2331, 2722
and 2723, not specifically mentioned above. In the event the Collateral or any
part thereof is seized as an incident to an action for the recognition or
enforcement of this Security Agreement by executory process, ordinary process,
sequestration, writ of fieri facias, or otherwise, each Grantor and the
Collateral Agent agree that the court issuing any such order shall, if
petitioned for by the Collateral Agent, direct the applicable sheriff to appoint
as a keeper of the Collateral, the Collateral Agent or any agent designated by
the Collateral Agent or any person named by the Collateral Agent at the time
such seizure is effected. This designation is pursuant to Louisiana Revised
Statutes 9:5136-9:5140.2 and the Collateral Agent shall be entitled to all the
rights and benefits afforded thereunder as the same may be amended. It is hereby
agreed that the keeper shall be entitled to receive as compensation, in excess
of its costs and expenses incurred in the administration or preservation of the
Collateral, an amount equal to one thousand ($1,000.00) dollars per day, payable
on a weekly basis. The designation of keeper made herein shall not be deemed to
require the Collateral Agent to provoke the appointment of such a keeper.
SECTION 10. COLLATERAL AGENT.
The Collateral Agent has been appointed by the Secured Parties to act as
Collateral Agent hereunder by their acceptance of the benefits hereof. The
Collateral Agent shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of Collateral), solely in accordance with this
Agreement. It is acknowledged and agreed by all parties hereto that the
Collateral Agent may release Collateral from the Collateral Account in
accordance with Section 2.6 of the Reimbursement Agreement.
SECTION 11. CONTINUING SECURITY INTEREST.
This Agreement shall create a continuing security interest in the Collateral and
shall be binding upon each Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns.
Upon the payment in full of all Secured Obligations owing to all Secured Parties
other than Aron and the cancellation or expiration of the Letters of Credit, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Collateral granted or arising hereunder shall
revert to the Grantors; provided that if at such time a “Default” or “Event of
Default” shall have occurred and be continuing under the Offtake Agreement, such
termination hereof shall not occur until the payment in full of all Secured
Obligations owing to Aron and the termination of the Offtake Agreement. Upon any
such termination the Collateral Agent shall, at the Grantors’ expense, execute
and deliver to the Grantors or otherwise authorize the filing of such documents
as the Grantors shall reasonably request, including financing statement
amendments to evidence such termination. Upon any disposition of Inventory to
Aron or any other Person in accordance with the Offtake Agreement, the Liens
granted herein on such Inventory (but not on the Proceeds thereof) shall be
deemed to be automatically released with no further action on the part of any
Person. The Collateral Agent shall, at the applicable Grantor’s expense, execute
and deliver or otherwise authorize the filing of such documents as such Grantor
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release. Nothing herein shall diminish or otherwise affect the rights of Aron
under the Offtake Agreement or any other agreement or instrument executed in
connection therewith (including the rights of Aron with respect to the security
interest in certain collateral granted under Section 17.2 of the Offtake
Agreement, which security interest shall continue notwithstanding any
termination of this Agreement).

 

17



--------------------------------------------------------------------------------



 



SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Reimbursement Agreement.
SECTION 13. MISCELLANEOUS.
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 9.1 of the Reimbursement Agreement (and for this
purpose, the address for the Collateral Agent shall be deemed to be the same
address as Goldman Sachs). No failure or delay on the part of the Collateral
Agent in the exercise of any power, right or privilege hereunder or under any
other Secured Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement and the other Secured
Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of breach of such first covenant if such action is taken. This
Agreement shall be binding upon and inure to the benefit of the Collateral Agent
and the Grantors and their respective successors and assigns. No Grantor shall,
without the prior written consent of the Collateral Agent given in accordance
with the Reimbursement Agreement, assign any right, duty or obligation
hereunder. This Agreement and the other Secured Documents embody the entire
agreement and understanding between the Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Secured Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

18



--------------------------------------------------------------------------------



 



THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).
THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.
IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

            DELEK US HOLDINGS, INC.,
as Grantor
      By:           Name:           Title:           By:           Name:        
  Title:        

 

19



--------------------------------------------------------------------------------



 



            LION OIL COMPANY,
as Grantor
      By:           Name:           Title:           LION OIL TRADING &
TRANSPORTATION, INC.,
as Grantor
      By:           Name:           Title:           GOLDMAN SACHS LENDING
PARTNERS LLC,
as Collateral Agent
      By:           Title: Authorized Signatory             

              Accepted:    
 
            GOLDMAN SACHS LENDING PARTNERS LLC,
in its individual capacity    
 
           
By:
                     
 
  Title:   Authorized Signatory    
 
            J. ARON & COMPANY    
 
           
By:
                     
 
  Title:   Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.1
TO PLEDGE AND SECURITY AGREEMENT
GENERAL INFORMATION

(A)  
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

                              Chief Executive                 Office/Sole Place
of                 Business (or     Full Legal   Type of   Jurisdiction of  
Residence if Grantor     Name   Organization   Organization   is a Natural
Person)   Organization I.D.#
 
               

(B)  
Other Names (including any Trade Name or Fictitious Business Name) under which
each Grantor currently conducts business:

      Full Legal Name   Trade Name or Fictitious Business Name
 
   

(C)  
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

          Grantor   Date of Change   Description of Change
 
       

SCHEDULE 5.1-1

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4 TO
PLEDGE AND SECURITY AGREEMENT
FINANCING STATEMENTS:

      Grantor   Filing Jurisdiction(s)
 
   
9473705.2
   
 
   
94757251.1
   

SCHEDULE 4.7.1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D

LION OIL TRADING & TRANSPORTATION, INC.

INCUMBENCY CERTIFICATE
The undersigned, being the Chief Financial Officer of LION OIL TRADING &
TRANSPORTATION, INC., an Arkansas corporation (“LOTT”), hereby certifies that:
(1) [S]He is the Chief Financial Officer of LOTT; and
(2) Attached hereto as Exhibit A are the names of the authorized signatories of
LOTT, holding on the date hereof the titles set forth opposite their names, each
of whom is authorized to sign all documents on behalf of LOTT in connection with
the Reimbursement and Guaranty Agreement by and among LOTT, Delek US Holdings,
Inc., Lion Oil Company and Goldman Sachs Lending Partners LLC dated as of April
[_____], 2011.
IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
Lion Oil Trading & Transportation, Inc. as of this [_____] day of April, 2011.

         
 
 
 
Name: [                    ]    
 
  Title: Chief Financial Officer    

The undersigned, being the Chief Executive Officer of Lion Oil Trading &
Transportation, Inc., hereby certifies that
[                                        ] is on this day the Chief Financial
Officer of Lion Oil Trading & Transportation, Inc., and that the signature above
is his [her] genuine signature.
DATED this [ 1 day of April, 2011.

         
 
 
 
Name: [                    ]    
 
  Title: Chief Executive Officer    

 

 



--------------------------------------------------------------------------------



 



Exhibit A
EXHIBIT A

          Name   Title   Signature  
[                                        ]
  Chief Executive Officer    
 
       
[                                        ]
  [                                        ]    
 
       
[                                        ]
  [                                        ]    
 
       
[                                        ]
  [                                        ]    
 
       
[                                        ]
  Chief Financial Officer    
 
       

Form of Solvency Certificate

 

 